      Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 1 of 76




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

Manuel Matosantos Vallecillo and Gloria
Matosantos Vallecillo;                           Civil No. 19-1131

Plaintiffs,
                                                 Re: Violations of the Racketeering Influenced
v.                                               and Corrupt Organizations Act; Preliminary
                                                 Injunction for Enforcement of Buy-Sell
Gerónimo Matosantos Vallecillo, personally       Agreement; Removal of Corporate Directors;
and as trustee of the Fideicomiso Matosantos-    Derivative Claims for Breach of Fiduciary
Lewis; Federico Cardona Firpi a/k/a Federico     Duties; Dolo in the Formation of a Contract;
Felices, Cynthia Matosantos de Cardona and       Declaratory Judgment
their Conjugal Partnership; Víctor Pérez,
Franziska Hanreich-Pérez and their Conjugal
Partnership; Rogelio Muñoz, Alma Biblioni     Jury Trial Demanded.
and their Conjugal Partnership; Matosantos
Commercial Corporation; Euro-Caribe
Packing Company, Inc.; Gegloma Realty
Corporation; CC1 Acquisition, LLC;
Insurance Companies A, B & C; Trusts I & II;
John and Jane Doe 1 through 10;

Defendants.

                                  VERIFIED COMPLAINT

TO THE HONORABLE COURT:

        COME NOW plaintiffs Manuel Matosantos Vallecillo (“Manuel”) and Gloria

Matosantos Vallecillo (“Gloria”) (jointly “Matosantos Plaintiffs” or “Plaintiffs”):

                             I.      Preliminary Statement

        1.     The Matosantos Plaintiffs appear before this Honorable Court to seek

redress from injuries caused by the ongoing illegal conduct of Gerónimo Matosantos

Vallecillo, Federico Cardona, Víctor Pérez, and Rogelio Múñoz (the “RICO
      Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 2 of 76




Defendants”). Acting as an enterprise, the RICO Defendants acquired and maintain de

facto ongoing control of Matosantos Commercial Corporation (“MCC”) and its

subsidiaries, and they also conduct and participate in the conduct of MCC and its

subsidiaries, through a pattern of bribes, extortion, and conspiracy, all of which constitute

racketeering activity under the Racketeer Influenced and Corrupt Organizations Act

(“RICO Act”). See 18 U.S.C. §§ 1961 & 1962(b)-(d).

       2.      The Matosantos Plaintiffs appear before this Honorable Court to seek

preliminary relief under applicable rules to enjoin Gerónimo from implementing

defensive measures to prevent the sale of the Companies shares to CC1 Acquisition, LLC

(“CC1”) and avoiding compliance with drag along obligations under relevant stockholder

agreements. Gerónimo is legally bound to sell his shares in MCC and Gegloma Realty

Corporation (“Gegloma”) having failed to match the terms of several offers made by CC1

and duly accepted and noticed by the Matosantos Plaintiffs, and to close the purchase and

sale of the entirety of MCC’s and Gegloma’s stock. Gerónimo's conduct is causing

irreparable harm to the Matosantos Plaintiffs inasmuch they are unable to vote their

shares to appoint or remove independent directors and to pursue the disposition of their

property, their shares in MCC and Gegloma, to either another stockholder or a third

party, including breaching its agreements with CC1 and being subjected to liability for

said acts. CC1 is joined as defendant as indispensable party to the sale and purchase

transaction and to defend and/or enforce the offers as to which the Matosantos Plaintiffs

seek preliminary relief.




                                              2
      Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 3 of 76




       3.      The Matosantos Plaintiffs also seek redress for blatant violations to

fiduciaries perpetrated by the RICO Defendants in the process of illegally entrenching

themselves in the de facto ongoing control of MCC and its subsidiaries. They have

instituted defensive measures that curtail Matosantos Plaintiffs’ fundamental stockholder

rights and, separately, causes them damages and injuries. As such, in addition to

prelimiary relief, the Matosantos Plaintiffs also seek ordinary relief for the RICO

Defendants’ illicit conduct, among other relief detailed herein.

                             II.     Jurisdiction and Venue

       4.      The Court has original federal question jurisdiction over the instant action

pursuant to 28 U.S.C. § 1331, as this case involves substantial claims arising under the

Racketeer Influenced and Corrupt and Organization Act (“RICO Act”), 18 U.S.C. §§

1962 (b)-(d), in its civil context pursuant to 18 U.S.C. §1964(c). The Court also has

supplemental jurisdiction over all other claims and petitions under Commonwealth law

pursuant to 28 U.S.C. § 1367(a). Venue is proper per 28 U.S.C. § 1391(b) and (c).

                                      III.    Parties

Plaintiffs

       5.      Manuel is a natural person, director and holder of fifty percent (50%) of

the voting shares of defendant Matosantos Commercial Corporation (“MCC”). He is also

the holder of thirty-three percent (33%) of the voting shares of Gegloma Realty

Corporation (“Gegloma”). Manuel is a resident of Puerto Rico. [Exhibit (“Ex.”) 1:

Manuel Declaration]




                                             3
      Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 4 of 76




       6.      Gloria is a natural person and holder of thirty-three percent (33%) of the

voting shares of Gegloma. Gloria is a resident of Puerto Rico.

Defendants

       7.      RICO defendant and enterprise member Gerónimo Matosantos Vallecillo

(“Gerónimo”) is a natural person, director and holder of five point three eight two four

percent (5.3824%) of the voting shares of MCC. He is also the holder of thirty-three

percent (33%) of the voting shares of Gegloma and of thirty-three percent (33%) of the

nonvoting shares of Gegloma. Gerónimo is the acting president of MCC and the president

of Gegloma. He is also a member of the Board of Directors of both MCC and Gegloma.

Gerónimo is included personally, but also as trustee of the Fideicomiso Matosantos-

Lewis (“ML Trust”) who owns forty four point six one seven six percent (44.6176%) of

the voting shares of MCC and fifty percent (50%) of the nonvoting shares of MCC and of

any other trusts that may own title to shares in MCC and/or Gegloma, which may include

unknown defendants Trusts I & II. Gerónimo is a resident of Puerto Rico. Gloria, Manuel

and Gerónimo are siblings. The ML Trust and any other unknown trust are RICO

enterprise inasmuch Gerónimo’s fiduciary roles facilitate the execution of the RICO

Defendants ongoing pattern of unlawful actions.

       8.      RICO defendant and enterprise member Federico Cardona Firpi a/k/a

Federico Felices (“Federico”) is a natural person and director of MCC. Federico is

included personally, but also as potential trustee or substitute trustee of any other trusts

that may own title to shares in MCC and/or Gegloma, which may include unknown




                                              4
        Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 5 of 76




defendants Trusts I & II. Federico is Gerónimo’s son-in-law and a resident of Puerto

Rico.

         9.    Cynthia Matosantos de Cardona is a natural person and is married to

Federico, with whom she formed a Conjugal Partnership. Mrs. Matosantos de Cardona is

Gerónimo’s daughter and a resident of Puerto Rico.

         10.   RICO defendant and enterprise member Víctor Pérez (“Pérez”) is a natural

person, independent director of MCC’s board of directors, and illegally serves as

consultant and/or contractor to MCC. Pérez is a resident of the State of Colorado, out of

where he provides, invoices, and collects for consulting services to MCC. He lso provides

services at MCC’s facilities in Puerto Rico.

         11.   Franziska Hanreich is a natural person and is married to Pérez, with whom

she formed a Conjugal Partnership. Mrs. Hanreich is a resident of the State of Colorado.

         12.   RICO defendant and enterprise member Rogelio Muñoz (“Muñoz”) is a

natural person, independent director of MCC’s board of directors, and illegally provides

legal and other consulting services to MCC. Muñoz is a resident of Puerto Rico, out of

where he provides, invoices, and collects for his consulting services to MCC personally

and through his law firm Muñoz Benítez Brugueras & Cruz (“Muñoz Law Firm”).

         13.   Alma Biblioni is a natural person and is married to Muñoz, with whom she

formed a Conjugal Partnership. Mrs. Biblioni is resident of Puerto Rico.

         14.   MCC is a domestic corporation, incorporated and registered under the

laws of the Commonwealth with its principal place of business in Vega Baja, Puerto

Rico. MCC is a RICO enterprise inasmuch it was corrupted by the RICO Defendants.




                                               5
        Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 6 of 76




         15.    Euro-Caribe Packing Company, Inc. (“ECP”) is a domestic corporation,

incorporated and registered under the laws of the Commonwealth with its principal place

of business in Vega Baja, Puerto Rico. ECP is a wholly-owned subsidiary of MCC. ECP

is a RICO enterprise inasmuch it was corrupted by the RICO Defendants.

         16.    Gegloma is a domestic corporation, incorporated and registered under the

laws of the Commonwealth with its principal place of business in Vega Baja, Puerto

Rico.

         17.    CC1 is a domestic limited liability corporation, organized and registered

under the laws of the Commonwealth of Puerto Rico (“Commonwealth”) with its

principal place of business in Bayamón, Puerto Rico. CC1 is joined as defendant as

indispensable party to the sale and purchase transaction and to defend and/or enforce the

offers as to which the Matosantos Plaintiffs seek preliminary relief, which is raised in

Count IV of this Complaint.

         18.    Insurance Companies A, B & C are unknown insurance companies for the

corporate defendants and/or the individual defendants, who issued insurance coverage for

the actions described in the complaint for which such insurance company is jointly and/or

independently liable for the events described in the complaint.

         19.    Trusts I & II are unknown trusts who may have received and own title to

shares in MCC and/or Gegloma. The Matosantos Plaintiffs dispute the validity of any

purported transfers of stock of MCC and Gegloma by Geronimo and ML Trust to any

other trust or third party.




                                             6
         Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 7 of 76




           20.       John and Jane Doe 1 through 10 are unknown corporate and individual

defendants who acted in all matters complained hereafter personally, as agents and/or as

employees of the corporate and individual defendants, and who may also be liable to the

Matosantos Plaintiffs.

           21.       All unknown named defendants will be substituted and served process as

soon as their names are known.

                                              IV.   Relevant Facts

A. Background and Events Leading to the 2015 SPA

           22.       MCC is a corporation founded since 1940. MCC is dedicated to the

manufacturing, marketing and distribution of institutional and consumer products in

Puerto Rico, the Caribbean, regions in the United States, Latin America and Europe. [Ex.

3: MCC Certificate of Incorporation]1

           23.       ECP is a wholly-owned subsidiary of MCC, founded since 1974. ECP is

dedicated to the manufacture of smoke meats and sausages under the brands “El

Serranito” and “Embutidos Congusto”. [Ex. 4: ECP Certificate of Incorporation]

           24.       Gegloma is a corporation founded since 1982. Gegloma owns the land,

buildings and leasehold improvements where MCC and EPC have their operations. Its

only source of revenues is rental income generated through leasing its property to MCC

and EPC. [Ex. 5: Gegloma Certificate of Incorporation]




1
    Exhibit No. 2 is intentionally omitted.




                                                       7
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 8 of 76




       25.     MCC, ECP, and Gegloma are hereinafter referred to as the “Companies”.

The Companies were founded by Manuel Matosantos, Sr., late father of Gloria, Manuel,

and Gerónimo. The Companies are a family business.

       26.     Before October 15, 2015, Manuel owned 55.3824% of MCC’s issued and

outstanding voting shares (“MCC’s voting shares”). Meanwhile, the ML Trust owned the

remaining 44.6176% of MCC’s voting shares.

       27.     Gerónimo is the fiduciary of the ML Trust. The ML Trust was created

under the laws of the Commonwealth on August 30, 1996, pursuant to Deed Number Six

(6) executed before Notary Ramon L. Viñas Bueso. Therefore, Gerónimo controlled

44.6176% of MCC’s voting shares in his capacity as trustee of the ML Trust.

       28.     Since before October 15, 2015, Gerónimo and Federico had talked about

trying to obtain control over an equal amount of MCC’s voting shares. They had an

understanding that they wanted to be able to gain eventual de facto control and take over

MCC and its subsidiaries.

       29.     In furtherance of this understanding, Gerónimo reached out to Manuel to

personally purchase from him 5.3824% of MCC’s voting shares. Per the 2015 Stock

Purchase Agreement (“2015 SPA”), Manuel was made to believe that the purpose of the

transaction was Geronimo’s desire to own an equal amount of MCC’s voting shares.

Federico acted pursuant to his talks with Gerónimo and actively assisted him in reaching

out to Manuel and prepararing the 2015 SPA. [Ex. 6: 2015 SPA]

       30.     Gerónimo intentionally omitted to mention that he had a mutual

understanding with Federico to gain eventual de facto control over MCC and its




                                            8
         Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 9 of 76




subsidiaries and take over MCC and its subsidiaries. At all times, Gerónimo merely

expressed that his desire was to fulfill their parents wish for them to be in equal footing

and to own an equal number of voting shares. Gerónimo appealed to Manuel’s family

values and emotions and moved him into reasonably believing that he and Federico had

honest intentions.

           31.      Manuel made the decision to execute the 2015 SPA reasonably believing

in Gerónimo’s representation of simply wishing to share equal title in MCC. For

example, Manuel reasonably and foreseeably believed Gerónimo’s deceit and omissions

because they already had an agreement to receive equal compensation and benefits at

MCC (the 2015 SPA did not change anything in this regard) and they already shared

equal title in Gegloma’s voting shares alongside their sister Gloria.

           32.      At the time and to this day, Gegloma’s voting and ownership structure has

been the following:2

Voting Shares
Name                                       Percentage of                    Percentage of all shares
                                           Gegloma’s Voting Shares          (voting and nonvoting)
Gloria                                     33.3333%                         20%
Manuel                                     33.3333%                         20%
Gerónimo                                   33.3333%                         20%
Total                                      100%                             60%
Nonvoting shares
Gerónimo                                   0%                               13.3332%
Gloria Bacó Matosantos                     0%                               6.6667%
Jorge L. Bacó Matosantos                   0%                               6.6667%
José M. Matosantos González                0%                               6.6667%
Ana J. Matosantos González                 0%                               6.6667%
Total                                      0%                               40%


2
    Gegloma’s issued and outstanding voting shares are herein referred as “Gegloma’s voting shares”.




                                                      9
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 10 of 76




[Ex. 7: Gegloma’s voting and ownership structure]

       33.      Nevertheless, Manuel was misled by Gerónimo’s and Federico’s deceit

and omissions concerning their true intent, which was to be able to gain eventual de facto

control over MCC alongside Federico and take over MCC and its subsidiaries.

       34.      Pursuant to this deceit and material omissions, Manuel and Gerónimo

executed the 2015 SPA on October 15, 2015 and on the same date an amended

shareholders agreement that increased the board of directors to seven (7) members,

including three (3) independent directors. As a result, since that day MCC has had the

following voting and ownership structure:

Voting Shares
Name                          Number of     Percentage of           Percentage of all
                              Shares        MCC’s Voting            shares
                                            Shares                  (voting and
                                                                    nonvoting)
ML Trust                      8,297.7992    44.6176%                36.1883%
Manuel                        9,229         50%                     40.55225%
Gerónimo                      1,001.0228    5.3824%                 4.36395%
Total                         18,598        100%                    81.1045%
Nonvoting shares
ML Trust                      2,165.6194    0%                      9.4477%
José M. Matosantos            1,083.1903    0%                      4.7239%
González
Ana J. Matosantos             1,083.1903    0%                      4.7239%
González
Total                         4,332         0%                      18.8955%

[Ex. 8: MCC’s voting and ownership structure]

B. Shareholder Agreements for MCC and Gegloma and Relevant Rules for
   Governance

       35.      MCC is governed by the following documents: (i) the Puerto Rico General

Corporations Law (“PRGCL”); (ii) its Certificate of Incorporation (“MCC Certificate”);




                                            10
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 11 of 76




(iii) the Amended and Restated Bylaws of October 15, 2015 (“MCC Bylaws”); and (iv)

the Amended and Restated Shareholders Agreement of October 15, 2015 (“MCC

ARSA”), as amended by the First Amendment to Amended and Restated Shareholders

Agreement of August 1, 2016 (“MCC ARSA Amendment”) (jointly, “MCC’s Governing

Documents”). [Ex. 3; Ex. 9: MCC’s Bylaws; Ex. 10: MCC ARSA; Ex. 11: MCC ARSA

Amendment]

       36.     Gegloma is governed by the following documents: (i) the PRGCL; (ii) its

Certificate of Incorporation (“Gegloma Certificate”); and (iii) the Shareholders

Agreement of December 31, 1998 (“Gegloma ARSA”) (jointly, “Gegloma’s Governing

Documents”). [Ex. 5; Ex. 12: Gegloma ARSA]

       37.     These Governing Documents set the rules, restrictions, and the

relationship between the shareholders of these two corporations.

       38.     For example, Section 1.2 of the MCC ARSA provides that: “In the event

of any discrepancy or conflict between or among any provision(s) included in the [MCC]

By-Laws and any provision(s) of [the MCC ARSA], the provision(s) of [the MCC

ARSA] shall govern and prevail.” [Ex. 10]

       39.     In Section 4 of the MCC ARSA establishes the rules for exercising the

right to vote shares in MCC and to select corporate directors. It provides that: “As long as

either [Gerónimo] or [Manuel] owns at least fifty percent (50%) of the outstanding

Voting Shares of [MCC], then the following provisions shall apply and each of the

Voting Shareholders [Manuel and Gerónimo] shall vote their respective shares in the




                                            11
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 12 of 76




[MCC] as may be required in order to cause that the provisions of this [MCC ARSA] be

implemented and complied with.” [Ex. 10]

       40.     In that regard, Section 4.1 of the MCC ARSA established the composition

of its board of directors: “The Board of Directors (each, a “Director”, and collectively,

the “Board”) of [MCC] shall consist of at least three (3) Directors but in no event more

than seven (7) Directors. All Directors shall have equal vote.” [Ex. 10]

       41.     Now this was not all, MCC’s shareholders agreed to a special composition

of its board of directors. Of the seven (7) directors, four would be appointed

discretionally by Manuel and Gerónimo (two each), and three (3) would be appointed by

mutual consent by Manuel and Gerónimo. [Ex. 10]

       42.     Section 4.2 of the MCC-ARSA clarifies this as follows: “[Gerónimo] shall

have the sole and exclusive right to appoint two (2) Directors to the Board. [Manuel]

shall have the sole and exclusive right to appoint two (2) Directors to the Board. In

addition, [Gerónimo] and [Manuel] shall appoint three (3) independent Directors to

the Board by mutual agreement. The independent Directors elected by mutual

agreement of [Gerónimo] and [Manuel] shall be known as the ‘Independent Directors’.”

[Ex. 10]

       43.     These three Independent Directors were initially supposed to serve in

staggered terms of four (4), three (3), and two (2) years. Thereafter, as the terms of each

Independent Director expired, the successor Independent Director would be appointed by

mutual agreement for a term of two (2) years (without term limits). [Ex. 10]




                                             12
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 13 of 76




       44.     MCC’s Independent Directors are not merely appointed by mutual

consent. They must also continually meet the following very basic requirement to ensure

their independence, as expressed by Section 4.2 of the MCC ARSA: “For purposes of this

[MCC ARSA], an ‘Independent Director’ is a director, who is not, and for the prior

three years has not been, employed by, or serving as a consultant to the Company or

any of its subsidiaries.” [Ex. 10]

       45.     Therefore, if an appointed independent director fails to meet this basic

condition, he or she is disqualified per the MCC-ARSA to continue holding the office of

“Independent Director”. [Ex. 10]

       46.     This is a material and reasonable condition of the MCC ARSA, which

warrants disqualification and removal. [Ex. 1; Ex. 10]

       47.     For example, Section 6 of the MCC-ARSA establishes an internal dispute

resolution panel composed precisely of Independent Directors as arbiters. The provision

mandates independence of thought and criterion. It states that:

               A panel created for the resolution of disputes consisting of
               the Independent Directors of the Board (the “Dispute
               Resolution Panel”) shall resolve any dispute, controversy,
               or claim arising, related to deadlocks or Voting
               Shareholder’s disputes or relating to this Agreement, or the
               breach, termination, or invalidity thereof. A quorum for the
               transaction of business of the Dispute Resolution Panel
               shall require the presence in person or by telephone
               conference at all times of a majority of the total number of
               Independent Directors then in office.

[Ex. 10]

       48.     Another example of the materiality of maintaining independence is found

the MCC ARSA Amendment, which amended Section 4.9 of the MCC ARSA to broaden



                                            13
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 14 of 76




the type, kind, and number of decisions (up to thirty-three) requiring approval by the

Board. The MCC ARSA Amendment clarified that the actions listed in Section 4.9 could

be also approved by the shareholders. However, even in that case the . amended article

provides that:

                 In the event that any of the actions listed above is taken
                 pursuant to the approval of the Shareholders owning a
                 majority of the outstanding Voting Shares, such approval
                 shall be confirmed in a written instrument, on [MCC’s]
                 official letterhead, which shall be duly signed by the
                 Shareholders approving such action, and a copy of such
                 written instrument shall be submitted to the Board for
                 information purposes only and kept in the Company’s
                 books and records. Nevertheless, should the Shareholders
                 owning a majority of the outstanding Voting Shares fail
                 to unanimously agree to approve any of the foregoing
                 actions, the Board shall have title right to decide whether
                 such action is advisable or not to the Company, and
                 therefore approve or disapprove the pertinent action. If the
                 Shareholders owning a majority of the outstanding Voting
                 Shares shall approve any of the foregoing actions, such
                 approval shall not be overridden by the Board and shall be
                 binding on the Board, the Company and any applicable
                 subsidiary. Furthermore, it is the intent of the Shareholders
                 that any subsidiaries of [MCC] shall be governed in all
                 respects in accordance with the terms and conditions set
                 forth in this Agreement. Accordingly, none of the
                 subsidiaries of the [MCC] shall take any action if [MCC]
                 would be prohibited pursuant to this Section 4. 9 from
                 taking such action itself, unless and until such action shall
                 be approved in accordance with this Section 4.9.

[Ex. 11]

       49.       Therefore, Independent Directors wield significant responsibilities in

MCC’s board of directors. Their independence is key, and they must remain independent

for the entirety of the time they hold such office. To ensure this independence, the MCC

ARSA requires that they remain in compliance with the basic requirements, which is that



                                              14
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 15 of 76




“an ‘Independent Director’ is a director, who is not, and for the prior three years

has not been, employed by, or serving as a consultant to the Company or any of its

subsidiaries.” [Ex. 10]

       50.     This is true inasmuch Section 4.4 of the MCC ARSA provides that

removal of all corporate directors remains “[s]ubject to the provisions of Section 4.2,”

which requires as to independent directors that they remain free from undue financial

influence. [Ex. 10]

       51.     Other aspects governed by MCC’s and Gegloma’s Governing Documents

include the voting shareholders’ drag-along rights with respect to the third party offer to

purchase the entirety of the Companies shares.

       52.     Section 7.10 of the MCC ARSA provides in no uncertain terms that:

               In the eventuality that a third party should make an offer
               for the purchase of the entirety of the Shares, the
               acceptance of such offer by the holders of fifty percent
               (50%) of the Voting Shares shall oblige the holders of the
               remaining Voting Shares and Non-Voting Shares to sell
               their stock under the terms of that offer.
                       Nevertheless, every Shareholder shall be entitled to
               match the terms of the offer accepted by the holders of
               fifty percent (50%) of the Voting Shares, and to purchase
               the entirety of the Voting Shares and Non-Voting Shares
               under said terms. Now then, the preferential rights
               granted herein to the holders of Shares will have to be
               exercised, by written notice to all Shareholders, within
               sixty (60) days from the acceptance of the third-party offer
               by the holders of fifty percent (50%) of the Voting Shares,
               and the close of the purchase and sale will have to be
               accomplished within the following fifty (50) days.

[Ex. 10]




                                             15
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 16 of 76




         53.   This buy-sell obligation, also known as a “drag along” provision, is clear

and speaks for itself. MCC’s shareholders agreed to: (1) a right to match an offer by a

third-party for the purchase of the entirety of MCC’s shares under said terms and within

sixty (60) days from acceptance of the third-party offer by holders of fifty percent (50%)

of the MCC’s Voting Shares; and (2) an obligation to close of the purchase and

accomplish the sale within the following fifty (50) days from matching the accepted

third-party offer. [Ex. 10]

         54.   The reason for agreeing to the right of first refusal includes to ensure that

all family shareholders are afforded a reasonable opportunity to buy the entirety of the

Companies’ stock pursuant to the same terms offered by an offering third-party buyer.

We must remember that the Companies are a family business and, as such, it is

reasonably related to the Companies’ successful continued operation as a family

enterprise to offer family members a prior opportunity to purchase the entirety of the

stock under the terms of a reasonable third-party offer. It also protects the interest of

minority shareholders to be afforded the same prior opportunity to be able to buy the

stock.

         55.   Similarly, the reason for agreeing to the drag along provision is to

preserve voting shareholders’s proprietary right to dispose of personal assets, namely

corporate stock, without undue interference or refusal from the remaining family

shareholders. If the voting shareholders, following compliance of certain thresholds (the

consent of fifty percent (50%) of MCC’s voting shareholders and/or the majority of

Gegloma’s voting shareholders), agreed to sell the entirety of the Companies’ stock, the




                                              16
      Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 17 of 76




remaining family shareholders baragained to allow them to do so, provided the right of

first refusal. Also, this provision ensures that voting shareholders are able to negotiate the

transfer of the entirety of the Companies’stock to a third party. It also protects family

shareholders from being “left behind” with unwanted third parties as shareholders.

       56.     These reasons are material and reasonably related to the Companies’

successful continued operation.

       57.     Therefore, in the case of MCC, if either Manuel or Gerónimo accept an

offer from a third party to purchase the entirety of MCC’s shares, the other shareholders

have a right to match the offer within sixty (60) days from acceptance and must close the

purchase and sale transaction in the fifty (50) days following the exercise of the right to

match through written notice. If the other shareholders fail to either exercise the right to

match or fail to close the purchase and sale transaction in the fifty (50) days following the

exercise of the right to match, then the accepting voting shareholder may drag along the

other shareholders and obligate them to sell under the terms of the accepted offer. [Ex.

10]

       58.     Section 9 of Gegloma’s ARSA speaks in nearly identical terms, except for

the percentage requirements and evaluation period timeframe. It provides that:

               In the eventuality that a third party should make an offer
               for the purchase of the entirety of the shares of Gegloma,
               the acceptance of such offer by the holders of fifty-one
               percent (51%) of the Gegloma voting shares shall oblige
               the holders of the remaining voting shares and non-voting
               shares to sell their stock under the terms of that offer.
               Nevertheless, every Gegloma Shareholder shall be entitled
               to match the terms of the offer accepted by the holders of
               fifty-one percent (51%) of the voting shares, and to




                                             17
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 18 of 76




               purchase the entirety of the Gegloma shares under said
               terms. Now then, the preferential rights granted herein to
               the holders of Gegloma shares will have to be exercised, by
               written notice to all Gegloma shareholders, within thirty
               (30) days from the acceptance of the third-party offer by
               the holders of fifty-one percent (51%) of the Gegloma
               voting shares, and the close of the purchase and sale will
               have to be accomplished within the following fifty (50)
               days.

[Ex. 12]

       59.     Therefore, in the case of Gegloma, if two (2) out of the three (3) Gegloma

voting shareholders accept an offer from a third party to purchase the entirety of

Gegloma’s shares, the remaining shareholders have a right to match the offer within

thirty (30) days from acceptance and must close the purchase and sale transaction in the

fifty (50) days following the exercise of the right to match through written notice. If the

other shareholders fail to either exercise their right to match or fail to close the purchase

and sale transaction in the fifty (50) days following the exercise of the right to match,

then the accepting voting shareholders may drag along the other shareholders and oblige

them to sell under the terms of the accepted offer. [Ex. 12]

       60.     Because MCC’s voting shareholders and Gegloma’s shareholders overlap

when Section 9 of Gegloma’s ARSA is triggered, via the acceptance of a third party offer

to purchase the entirety of Gegloma’s shares Section 7.1 of MCC’s ARSA is also

simultaneously triggered, if the offer entails the purchase of the entirety of the

Companies’ shares and not just Gegloma. [Ex. 10 & 12]

       61.     Additionally, Section 7.1 of the MCC ARSA and Section One of the

Gegloma ARSA impose upon all shareholders stock transfer restrictions. The provisions



                                              18
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 19 of 76




state that: “Each Shareholder appearing herein agrees to restrict his or her rights over his

or her Shares to the effect that they may only sell the same to the Company.” Sections 7.2

of the MCC ARSA and Section Two of the Gegloma ARSA further extend the transfer

restrictions to assigns and heirs (“The restriction for selling the Shares binds the

Shareholders and the heirs and/or assigns of each of the Shareholders appearing herein.”)

Further, Section 7.3 of the MCC ARSA and Section Three of the Gegloma ARSA further

mandate that: “No Shareholder may give the Shares in guarantee or pledge for any

purpose. For this reason no lien of such nature shall be recorded in [the Company’s]

books.” [Ex. 10 & 12]

             C. Gerónimo’s Failure to Comply with Drag Along (Buy-Sell) Obligations

       62.      MCC and Gegloma have been for sale since at least February of 2018.

Shareholders for both companies agreed that they would seek potential bids for the sale

of the entirety of its stock since at least February 13, 2018. [Ex. 13: Minutes of February

13, 2018 meeting of MCC’s Board of Directors]

       63.      MCC was only able to obtain reasonable offers from two (2) outside

parties. The best of these offers was made by CC1.

       64.      In this light, on June 28, 2018, Manuel and Gloria accepted a Non-Binding

Letter of Intent (“First LOI”) with the third-party CC1. This First LOI was an offer by

CC1 to purchase the entirety of the MCC and Gegloma shares under the terms provided

therein. Specifically, the purchase price was set at a fixed price of anu39 million dollars,

plus an additional amount for the working capital at the time of closing and a final

payment computed on the basis of an earn-out from the Companies performance on the




                                             19
       Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 20 of 76




first year after their acquisition. The sellers, however, had the option to receive an

additional $1 million payment at closing and forego the earnout payment.3 [Ex. 14: First

LOI]

        65.      Through a letter dated on July 16, 2018 (“July 16 th letter”), Gerónimo

confirmed receipt of the First LOI as of July 11, 2018. In this letter, Gerónimo admitted

that the First LOI was an offer to purchase the entirety of the shares of the Companies,

and that Manuel and Gloria had duly accepted said offer. Gerónimo also stated that:

“[P]ursuant to Article 7.10 of MCC’s [ARSA], as a beneficial shareholder of 50% of the

Capital Stock of MCC, upon being notified by you of the acceptance of an offer by a

third party, I am entitled to exercise the preferential right for evaluation of acquisition

granted to me, by matching the terms of the Offer within 60 days from that date.” In

other words, Gerónimo exercised his right to match and calculated the expiration of the

sixty-day (60-day) evaluation period as of July 11th, concluding on Sunday, September 9,

2018. [Ex. 15: July 16th letter]

        66.      Nearing the expiration of the sixty-day deadline to match, on September 8,

2018, Gerónimo notified his “decision to exercise my right to match the Offer (“Sept.

8th letter”). By this letter I inform the Selling Shareholders that I will purchase the Shares

held by the Selling Shareholders for the pro rata Purchase Price stated in the Offer.”

Gerónimo made explicit use of the full sixty-day (60-day) timeframe by explicitly

expressing that his match was effective on the following day, pushing the fifty-day (50-


3
 MCC, Gegloma, and Euro-Caribe Packing Company, Inc. (“Euro-Caribe”) are jointly the “Companies”.
Euro-Caribe is a wholly-owned subsidiary of MCC. The earnout provision is duly defined in the First LOI.




                                                  20
      Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 21 of 76




day) deadline to close of the purchase and sale until October 29, 2018. [Ex. 16: Sept.

8th letter]

         67.   Nevertheless, on October 26, 2018, Gerónimo issued yet another letter

(“Oct. 26th letter”) in which he wrongly expressed that he could not set the purchase price

for the entirety of the shares in the Companies. In doing so, Gerónimo expressed that the

fixed price part of the purchase price included in the First LOI (i.e., the $39 million) had

to be drastically reduced due to the termination of an agreement between MCC and an

entity named “Grupo Colón Gerena” (“GCG”). Gerónimo self-servingly alleged that said

termination implied a seventeen percent (17%) reduction in the $39 million dollars

purchase price established by CC1 in the First LOI (“GCG reduction”). Gerónimo also

alleged other self-serving reductions in the working capital portion of the purchase price

arising out of pending insurance claims for losses caused by Hurricane María, the

purportedly “delicate” condition of the insurance company, allegedly possible loss of tax

benefits, alleged potential tax exposure related to a tax decree applicable to Euro-Caribe,

a federal judicial claim filed by a former employee for employment discrimination, and

an alleged investigation being performed by BDO Puerto Rico, which purportedly could

affect the amounts in escrow. Gerónimo ended his letter by calling Manuel and other

shareholders to “come to an agreement over the different elements that affect the price of

the shares” and unilaterally demanded ninety (90) additional days to close of the purchase

of the shares under a yet unknown purchase price. All of this in clear violation of the

terms of the First LOI and in total disregard of Manuel and Gloria’s contractual




                                             21
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 22 of 76




obligations to CC1 under the First LOI to not accept a lower offer than what they had

agreed. [Ex. 17: Oct. 26th letter]

        68.     It is important to emphasize at this time that the purchase price for the

shares offered by CC1 and accepted by Manuel and Gloria was final and not subject to

modification or discounts. CC1 never required the GCG reduction and it would not

reduce the purchase price agreed upon in the First LOI. Another self-serving

reduction is Gerónimo’s refusal to consider and account for Gloria’s participation in

Gegloma’s working capital; thus forcing her to forfeit value as part of the sale. Therefore,

the self-serving considerations set forth by Gerónimo were an attempt to illegally

renegotiate the purchase price premised on his unwillingness to sell his shares.

Gerónimo’s and Federico’s efforts are clear: to force Manuel into a Catch-22. They want

Manuel to decide whether to submit to Gerónimo’s ongoing control of MCC’s Board of

Directors through illicit means or forfeit his property (the value of his shares) to

Gerónimo.

        69.     Nevertheless, following Gerónimo’s failure to purchase the entirety of the

Companies’ shares at the purchase price set forth in the First LOI, Manuel, Gloria, and

CC1 executed a First Binding LOI on November 8, 2018 (“First Binding LOI”). This

document was executed in order to close the purchase of the shares and complete the

definitive agreements with CC1, since Gerónimo had failed to purchase the shares

himself within the agreed-upon deadlines in the buy-sell provisions of the ARSAs, and

even attempted to renegotiate and reduce the purchase price during these deadlines to his

benefit and to the benefit of his associates. The execution of this binding LOI was




                                              22
      Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 23 of 76




expressly contemplated in the First LOI and was a logical conclusion of Gerónimo’s

failure to match CC1’s offer. The First Binding LOI did not vary the purchase price of

the First LOI. The purchase price remained at $39 million dollars, plus the working

capital adjustment and the earnout amount (or the $1million payment in lieu of the

earnout amount)Neither did the First Binding LOI demanded any discount for the GCG

reduction; unlike Gerónimo’s illegal approach. [Ex. 18: First Binding LOI]

          70.   On November 14, 2018, Gerónimo responded to Manuel and Gloria

concerning the First Binding LOI (“Nov. 14th letter”). In this letter, Gerónimo

acknowledged receipt of the First Binding LOI and alleged that it constituted a “new

offer” on behalf of CC1. Gerónimo stated in no uncertain terms that “in conformity to the

terms established in Section 7.10 of the Amended and Restated Agreement for MCC and

that of Gegloma I am exercising my right to match the new offer in the [First Binding

LOI] of November 8, 2018.” Gerónimo stressed his intention to purchase the shares at a

reduced purchase price in comparison to both the First LOI and the First Binding LOI,

per a letter sent by him to Manuel and Gloria on November 10, 2018. [Ex. 19: Nov. 14 th

letter]

          71.   Gerónimo’s Nov. 14th letter made clear that he exercised his right to match

then and there (Ex. 19). The language used was nearly identical to his Sept. 8th letter (Ex.

16). Unlike his July 16th letter (Ex. 15), where he exercised “the preferential right for

evaluation of acquisition granted to me, by matching the terms of the Offer within 60

days from that date,” in the Nov. 14th letter Gerónimo knowingly bypassed the sixty-day

(60-day) evaluation period and outright matched the purported new offer (Ex. 19).




                                             23
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 24 of 76




Accordingly, Gerónimo triggered the fifty-day (50-day) deadline to close the purchase

and sale of shares transaction. Counting from the date of the letter, the fifty-day (50-day)

deadline to purchase under the terms of the First Binding LOI would expire on January 3,

2019.

        72.    By this time, neither of Manuel or Gloria accepted Gerónimo’s contention

that the First Binding LOI was in fact a new offer. Instead, their contention remained that

Gerónimo’s deadline to close the purchase expired on October 29, 2018 and that the First

Binding LOI was a formal step to move ahead with closing the transaction with CC1

under the same terms of the First LOI.

        73.    Accordingly, on November 16, 2018, CC1 notified Manuel and Gloria a

Second Binding LOI (“Second Binding LOI”). This Second Binding LOI, accepted by

both Manuel and Gloria, contained the same terms and conditions as the First LOI and

the First Binding LOI, except that it increased the purchase price by $3 million dollars;

unlike Gerónimo who had been attempting, individually and through MCC, to lower the

price of the shares for his benefit and that of his associates, as explained below. [Ex. 20:

Second Binding LOI]

        74.    On November 20, 2018 (“Nov. 20th letter”), Gerónimo wrote to CC1

wrongly accusing it of tortious interference but admitting that he had “exercised [his]

rights under the Amended Shareholder Agreement of the corporations to purchase the

shares of the corporations, according to the terms of [CC1’s] letter of June 28, 2018

and/or your letter of November 8, 2018.” Therefore, without any remaining doubt,

Gerónimo in various occasions and to several parties expressed in unequivocal terms that




                                             24
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 25 of 76




he had exercised his right to purchase the shares of MCC and Gegloma under the First

LOI and First Binding LOI. [Ex. 21: Nov. 20th letter]

       75.     However, nowhere in the Nov. 20th letter did Gerónimo exercised his right

to purchase the shares under the terms of the Second Binding LOI. As to this new,

increased offer, the sixty-day (60-day) evaluation period expired on January 19, 2019.

[Ex. 21]

       76.     The following timeline illustrates the applicable timeframes and deadlines

missed by Gerónimo for each offer made by CC1 and accepted by the Matosantos

Plaintiffs, triggering the drag-along rights in the ARSAs:




       77.     In Gerónimo’s continuing efforts to block and trump the purchase of the

Companies shares to the highest bidder to illegally maintain control of the Companies or

extort Manuel into forfeiting his property, on January 3, 2019, Gerónimo notified another

letter to Manuel and Gloria (“Jan. 3rd letter”). This day was Gerónimo’s deadline to close



                                            25
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 26 of 76




the purchase and sale transaction per the First Binding LOI and his Nov. 14th letter (Ex.

19). Surprisingly, in the Jan. 3rd letter, Gerónimo coincidentally notified that “after the

expiration of the evaluation period provided by the Shareholder Agreements, I have

decided to purchase all of your shares in the Companies, in accordance to the terms of

CC1’s offer of November 8, 2018.” Gerónimo then counted fifty-two (52) days from the

Jan. 3rd letter, until February 25, 2019, as the purported expiration of his right to close the

purchase and sale of shares.4 [Ex. 22: Jan. 3rd letter]

        78.      This course of action was an obvious and illegal way to backtrack from

Gerónimo’s clear intentions stated in his November 14 th letter, where he exercised his

“right to match the new offer in the [First Binding LOI] of Nvember 8, 2018;” not his

right to evaluate. [Ex. 19] His explicit decision to match the offer, not to merely evaluate

the offer, was reiterated in the Nov. 20th letter to CC1 where Gerónimo admitted that he

had “exercised [his] rights under the Amended Shareholder Agreement of the

corporations to purchase the shares of the corporations, according to the terms of

[CC1’s] letter of June 28, 2018 and/or your letter of November 8, 2018.” [Ex. 21]

        79.      This matter was brought to Gerónimo’s attention via a letter sent to him by

both Manuel and Gloria on January 10, 2019. They indicated to Gerónimo that his Jan.

3rd letter contained characterizations and erroneous conclusions and that the deadline to

close the purchase and sale transaction under the terms of the First Binding LOI expired

on January 3, 2019. By the date of said letter, the sixty-day period to examine the Second


4
 The Matosantos Plaintiffs understand that the 52-day period does not appear in the ARSAs and is wholly
unsubstantiated.




                                                  26
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 27 of 76




Binding LOI was still active as to Gerónimo and remaining shareholders. [Ex. 23:

January 10, 2019 letter]

       80.     Per communications from CC1, the Second Binding LOI was last

extended for sixty (60) days after the last deadline elapses for Gerónimo under the

ARSAs. Accordingly, the Second Binding LOI is enforceable against CC1 until March

20, 2019. After this day, CC1 is under no obligation to purchase and the Matosantos

Plaintiffs will have irreparably lose their right and ability to dispose of their property, and

may be exposed to liability too difficult to quantify.

       81.     However, as of today, Gerónimo knowingly failed to comply with his

obligation to close the purchase and sale of the Companies’ shares pursuant to the

exercise of his right to match and is under the obligation to sale. His first deadline

(October 29, 2018) elapsed without Gerónimo purchasing the shares under the

terms of the First LOI. The second deadline not recognized by Manuel and Gloria

but claimed by Geronimo (January 3, 2019) also elapsed without Gerónimo

purchasing the shares under the terms of the First Binding LOI. Finally, and most

importantly, the third deadline (January 19, 2019) elapsed without Gerónimo

purchasing the shares under the terms of the Second Binding LOI.

       82.     Furthermore, to this date Gerónimo has not shared with Manuel or

Gloria, what are his financing and equity sources to raise the moneys necessary to

purchase the companies and who would be the persons or entities purchasing the

Companies; and to the extent that the acquisition vehicle to be used by Gerónimo is




                                              27
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 28 of 76




not a current shareholder or includes investors with a significant amount of equity

that are not shareholders, they may not have a right to buy under the ARSAs.

       83.     In this context, it is important to note that all of CC1’s offer contain a “no

financing contingency” provision in which the buyer is required to close the transaction

regardless of whether or not financing is available, be it CC1 or Gerónimo while

executing his right to match the terms of the offer. Any escrow accounts to be created in

connection to the transaction do not impact availability of financing and much less the

duty to purchase regardless of the availability of financing. Therefore, Gerónimo may not

be excused for lack of availability of financing. [Ex. 14, 18, 20, all at ¶ 17]

       84.     Gerónimo has anticipated his unwillingness to sell the Companies’

shares he owns or controls to CC1. In fact, as explained fortwith, Gerónimo and the

RICO Defendants have implemented a plan to gain and maintain ongoing de facto

control of MCC and its subsidiaries through a pattern of bribes, extorsion, and

conspiracy, notwithstanding Gerónimo’s buy-sell obligations. Unless Gerónimo is

enjoined from further obstructing the transaction with CC1 and from refusing to

comply with his buy-sell obligations, the Matosantos Plaintiffs will continue suffer

irreparable harm.

       85.     As detailed, Gerónimo is in patent breach of his personal obligations under

the ARSAs. He and the ML Trust have transferred or attempted to transfer their shares to

two trusts whose beneficiaries are totally unknown to the Companies or their

shareholders. However, when it comes to his brother and sister, he is not willing to buy or

sale his stock pursuant to the decision made by the Matosantos Plaintiffs. Gerónimo is




                                              28
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 29 of 76




essentially holding them hostages until they capitulate to forfeiting their property

regardless of the express terms of the ARSAs. and the offers executed with CC1. Said

breach is causing and will continue to cause irreparable harm to the Matosantos Plaintiffs.

They are without a remedy in law to enforce the buy-sell agreements. Gerónimo has

made clear his intention not to sell his shares in both MCC and Gegloma. Therefore, the

Matosantos Plaintiffs are left with no choice but to seek judicial equitable relief.

       86.      Gerónimo has no legal recourse to avoid compliance with his part of the

bargain under the ARSAs. Further, in his official capacity as a director, he is in breach of

his duties (as are all the RICO Defendants) to all shareholders to maximize the value of

the shares since the Companies were for sale in a process that had been endorsed by the

board. This breach is irreparable in nature. His failure to close the purchase transaction

with CC1 under the terms of the Second Binding LOI, the latest valid and enforceable

offer from CC1, and in the alternative, his failure to close the purchase transaction under

the terms of both the First Binding LOI and the First LOI, is causing irreparable harm to

Manuel and Gloria. As such, they hereby inform that they shall seek equitable relief

before a court of law to demand Gerónimo’s compliance.

             D. Defendants’ unlawful activities and misconduct

    i. Conspiracy to acquire ongoing de facto control of MCC and its subsidiaries

       87.      Sometime in 2017, Perez and Munoz joined the efforts commenced by

Geronimo and Federico. The RICO Defendants reached a mutual understanding and

agreement to engage in a plan and a course of action to acquire and retain ongoing de

facto control of MCC and its subsidiaries through disbursements of money and extortion.




                                             29
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 30 of 76




       88.     As illustrated, Gerónimo and Federico alone may not control the decisions

of MCC’s board of directors. They need to control and influence at least two (2) out of

three (3) Independent Directors to acquire and retain ongoing de facto control over MCC

and its subsidiaries. [Ex. 10]

       89.     Because Gerónimo and Federico had an understanding and agreement

since 2015 to eventually attempt to gain control of MCC and its subsidiaries, they

achieved a mutual understanding with the remaining RICO Defendants to set in motion a

plan to acquire and maintain control over and influence as an association. Together with

Gerónimo and Federico, Pérez was an integral part in fashioning the plan to acquire and

maintain ongoing de facto control of MCC and its subsidiaries. Their plan was to achieve

and maintain this control and influence through bribes, financial promises, and prohibited

disbursements of money.

       90.     As part of their plan to, once acquired, retain ongoing de facto control

over MCC and its subsidiaries, the RICO Defendants also had a mutual understanding

and set in motion a plan to extort Manuel into submitting to the RICO Defendants’ de

facto control of MCC and its subsidiaries or forfeit the value of his shares to Gerónimo,

property to which Manuel is legally entitled.

       91.     The plan devised and the steps to be taken were a measure to entrench

themselves in the ongoing de facto control of MCC and its subsidiaries because Gloria

and Manuel, voting shareholders, had at the time expressed a desire to dispose of their

stock in the Companies. For example, on 2017, Manuel afforded Gerónimo the

opportunity to purchase his stock in the Companies but Gerónimo was not able to do so.




                                            30
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 31 of 76




       92.      In view of Gerónimo’s inability to purchase the Companies’ stock, the

first overt act pursuant to their plan was to investigate Gegloma’s accounting as proxy to

make accusations to MCC and to Manuel. Gerónimo, as president of Gegloma, hired the

firm BDO Puerto Rico, LLC (“BDO”) to perform an audit of Gegloma transactions. [Ex.

13] This audit would serve as basis to justify an investigation, also performed by BDO, to

make accusations concerning Manuel’s leadership at MCC as part of their plan to extort

him. [Ex. 13]

       93.      The draft of the Gegloma BDO report, dated January 31, 2018, allegedly

“red flagged” transactions related to MCC. Gerónimo brought this draft to MCC’s

board’s attention to move the machinery he had in place through the RICO Defendants to

serve as basis to investigate Manuel’s leadership at MCC. [Ex. 13; Ex. 24: Gegloma

BDO report]

       94.      The second overt act to set their conspiracy in motion was to seek

Manuel’s destitution as president of MCC to facilitate their take-over of MCC and its

subsidiaries and facilitate the planned disbursements and financial promises. A letter was

sent by Federico on January 5, 2018, requesting a meeting to consider the replacement of

Manuel as president of MCC. [Ex. 25: Federico letter of January 5, 2018]

       95.      During the meeting requested by Federico, held on January 22, 2018,

Federico moved to seek Manuel’s destitution as president of MCC under erroneous

accussations of failing to meet fiduciary duties. Federico’s motion to seek Manuel’s

destitution as president of MCC was referred to MCC’s “Panel”, composed of Pérez,




                                            31
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 32 of 76




Muñoz and independent director Emilio Piñero (“Piñero”) as abitrers. [Ex. 26: Minutes of

January 22, 2018 meeting of MCC’s Board of Directors]

       96.     By this date, no investigation whatsoever had been performed or even

started at MCC. This motion and subsequent actions were a joint effort from the RICO

Defendants to set in motion the plan to acquire and retain ongoing de facto control of

MCC and its subsidiaries through bribes and extortion.

       97.     The next overt act took place during a subsequent meeting of MCC’s

board of directors, held on February 13, 2018. There, surprisingly, Federico stated that,

after consulting with his attorneys, his motion to remove Manuel should not have been

referred to MCC’s Panel. Nevertheless, without prejudice to the process already

commenced with the Panel to consider the petition for destitution, they recommended to

the MCC board of directors that (a) BDO and Zayas Morazzani, PSC (ZM) be asked to

audit and analyze certain cash transfers and transactions, and (ii) Manuel and Gerónimo

be allowed until March 9, 2018 to attempt to reach an agreement between them to sell or

divide the businesses of MCC and its subsidiaries; otherwise a new President and

Executive Vice President would be appointed to substitute Manuel and Geronimo,

respectively, to commence steps for the sale of MCC and its subsidiaries. [Ex. 13]

       98.     This investigation was an integral step in RICO Defendants’ plan and

conspiracy. Their plan to extort Manuel into either submitting to their ongoing de facto

control or forfeit the value of his shares to Gerónimo, property to which Manuel is legally

entitled is significantly predicated on being able to make accusations of potential

financial exposure.




                                            32
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 33 of 76




       99.    The following known overt act took place during the MCC’s board of

director’s next meeting on March 9, 2018. During this meeting, RICO Defendants

appointed Pérez and Muñoz as sole members of a sub-committee to oversee the

investigation to be performed by accounting firms BDO and ZM. Pérez and Muñoz

would maintain communications with BDO and ZM, would oversee the work product to

be performed by these firms, would oversee the information to be provided to BDO and

ZM, and more importantly would direct the scope of the audit. [Ex. 27: Minutes of March

9, 2018 meeting of MCC’s Board of Directors]

       100.   The steps related to the BDO and ZM audit started right away. Pérez and

Muñoz communicated with these firms and established a scope for the investigation. For

example, an electronic document repository known as “Sharepoint” was used to exchange

files and information. [Ex. 28: Scope of BDO-ZM investigation]

       101.   The scope initially included to investigate disbursements paid out to

Manuel, Gerónimo and former employee Miguel Pérez. It originally budgeted a total of

eight (8) hours to be performed by ZM to: “Obtain a report listing disbursements to

Manuel Matosantos, Miguel Perez, and Gerónimo Matosantos. Obtain description as to

the nature of the payment.” [Ex. 28]

       102.   Pérez informed during the April 23, 2018 meeting that BDO would require

six (6) weeks to complete its work. [Ex. 29: Minutes of April 23, 2018 meeting of MCC’s

Board of Directors]

       103.   By this point, the conspiracy was moving forward smoothly with its plan

to move to seek Manuel’s destitution as president of MCC and its board of directors, and




                                           33
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 34 of 76




to make accusations of potential financial exposure in order to extort Manuel into

forfeiting the value of his shares to Gerónimo, property to which Manuel is legally

entitled.

        104.   In anticipation of the legal repercussions that their conspiracy could

create, on April of 2018, Gerónimo arranged for the transfer of his shares in MCC and

Gegloma owned by him and ML Trust to two (2) newly created trusts without notifying

MCC, Gegloma or their respective shareholders, and in blatant violation of the transfer

rules in the ARSAs. Hence, although for purposes of this complaint we are assuming that

Geronimo is acting under the terms of the ARSAs it is entirely possible that Geronimo,

personally and through his actions, forfeited his right to match any offer from a third-

party under the ARSAs.

        105.   Contemporaneously, Gerónimo and Federico started making illicit bribes

to Pérez and Muñoz, through promises of future payments and causing MCC to make

current payments disguised as consulting services, accused Piñero of not having

“independent judgement”, and threatened litigation to have him removed from the board.

Noticeably, Piñero is the only MCC independent director who has not offered consulting

services to MCC.

        106.   Through this “two- pronged” strategy, Gerónimo and Federico would be

able to gain and retain influence over the “Independent Directors” and obtain de facto

control over MCC’s board of directors through disbursements disguised as payments for

services.




                                             34
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 35 of 76




   ii. Bribery of MCC’s Independent Directors Pérez and Muñoz

       107.    One important part of the conspiracy came to fruition on June 8, 2018.

During this meeting of MCC’s board of directors, the RICO Defendants voted in favor of

Manuel’s temporary destitution as president of MCC, with three (3) votes against the

determination. This unprecedented board action was taken on the basis of an alleged

informal verbal report presented at the board meeting by Pérez and Muñoz regarding

some preliminary observations allegedly made to them by BDO. BDO and ZM had

commenced their work in late April 2018. Contrary to the earlier board decision and

written engagements with ZM and BDO, it now appears that the investigations were

directed exclusively to Manuel. [Ex. 30: Minutes of June 8, 2018 meeting of MCC’s

Board of Directors]

       108.    This milestone cleared up the path for the RICO Defendants to pay bribes

and promises to Pérez and Muñoz. As stated, being able to maintain influence over Pérez

and Muñoz through payments and promises of future economic benefits, as bribes, to act

in their favor and in association with them is an integral part of the plan to maintain

ongoing de facto control of MCC and its subsidiaries and to extort Manuel.

       109.    As still director and voting shareholder holding fifty percent (50%) of

MCC’s voting shares, after his suspension Manuel was never inquired about making

payments to Pérez or Muñoz for services purportedly offered to MCC. Nearing or

following his temporary destitution, Manuel did not agree to any such payments. Neither

did Ana J. Matosantos González (“Ana”) or Piñero as MCC’s other board members. As a

result, these payments were made in blatant violation of the provisions of the MCC




                                             35
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 36 of 76




ARSA that require authorization by the board of directors to payments or transactions

with officers or directors. For example, Section 4.9(xiii) of the MCC ARSA, as amended

by the MCC ARSA Amendment, requires prior approval of all transactions between

MCC and its subsidiaries with shareholder, directors, officers or their spouses, children,

or affiliates of the foregoing.

        110.    The payments made to Pérez and Muñoz constitute a bribe under federal

and state law, paid by Gerónimo both personally and through MCC.

        Pérez’s payments

        111.    Pérez admitted in emails to collecting for services purportedly offered to

MCC.

        112.    In one email, dated July 14, 2018, Pérez admitted that on a monthly basis

for the previous months he had been providing services alongside former employee

Karen Nolla in the analysis of “her numbers”, which varied month to month. [Ex. 31:

Emails dated on July 14, 2018] For these purported services, Pérez billed MCC per the

invoice number I-0004. [Ex. 32: Pérez’s Invoice to MCC Number I-0004]

        113.    In a second email dated that same day, Pérez admitted that there were

contracts as to which he was purportedly invoicing but that had not been presented to

MCC’s voting shareholders for prior written approval, as required by the MCC-ARSA

Amendment. [Ex. 31]

        114.    In this same email, Pérez admitted in multiple instances and in multiple

ways that he invoiced and collected payments for purported consulting services to MCC,

all while holding the office of MCC’s independent director. [Ex. 31]




                                             36
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 37 of 76




        115.   Pérez explained that he worked on three (3) projects allegedly discussed

with MCC’s Board of Directors and others admittedly not discussed with the Board of

Directors. [Ex. 31]

        116.   Pérez invoiced and collected payments as bribes through hours invoiced to

MCC in invoices I-0004 and I-0005. [Ex. 32; Ex. 33: Pérez’s Invoice to MCC Number I-

0005]

        117.   Specifically, Pérez invoiced $125.00 per hour of consultancy purportedly

provided from the State Colorado and $200.00 per hour of consultancy purportedly

provided from Puerto Rico. [Ex. 34: Pérez’s email of July 14, 2018]

        118.   As stated, during the month of April, Pérez had started invoicing and

collecting payments from Gerónimo through MCC. [Ex. 32]

        119.   By July 2018, Pérez collected from Gerónimo, through MCC, an amount

not less than $31,236.03 in purported consulting services. [Exs. 32-33]

        120.   Gerónimo was the sole person who authorized these illegal disbursements.

[Exs. 31 & 34-35]

        121.   For example, emails show that Gerónimo authorized the disbursement of

$16,875.00 to Pérez on June 18, 2018. [Ex. 35: Gerónimo’s email authorizing payment to

Pérez of June 18, 2018]

        122.   Also, emails show that Gerónimo authorized Mr. Serafín Massol

(“Massol”), current Chief Financial Officer hired by Pérez, made clear that a significant

portion of said payment would allegedly require higher retention having been




                                           37
      Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 38 of 76




provided out of Colorado. Massol was brought into MCC by Pérez, his close

acquaintance.5 [Ex. 36: Emails Serafín Massol]

        123.     It is important to note that Pérez is a Colorado resident. Therefore, for the

services he renders in Puerto Rico, he is subject to a higher withholding rate for Puerto

Rico income taxes.

        124.     Additionally, during a meeting of MCC’s Board of Directors held on

November 27, 2018, Gerónimo provided a digital document via email titled “Board of

Directors Financial Presentation Package October 2018.pdf.” [Ex. 37: Board of Directors

Financial Presentation Package October 2018]

        125.     In the page marked by hand as “8F”, number 41 of 50, titled “Professional

Services Expense Analysis”, it is made clear that Pérez continued collecting payments as

bribes disguised as payment for services and expense reimbursements. [Ex. 37 at 41]

        126.     These additional payments were made during the months of August

through October.

        127.     Specifically, under “Other Professional”, account number 9698, which is

dedicated to registering payments to Pérez in his character as independent director, it

appears that Pérez received payments in an amount not less than $13,495 for the months

of August through October of 2018. [Ex. 37 at 41]

        128.     Therefore, in 2018 alone, Pérez accepted payments as bribes an amount

not less than $44,731.03.


5
 Pérez has hired other personal friends in his effort to exercise ongoing de facto control over MCC. For
example, he also hired Mr. Diego Chévere, his personal financial advisor, to allegedly serve as temporary




                                                    38
      Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 39 of 76




        129.     Pérez collected illicit payments at least during the months of August

through October of 2018. [Exs. 32-33 & 37]

        130.     However, for the remainder of 2018 and 2019, Pérez entered into an

agreement with MCC for the payment of $15,000.00 per month in alleged consultancy

fees. This agreement is of an ongoing nature and has never been approved, much less

submitted for prior approval, to Manuel as required by MCC ARSA Amendment.

        131.     It is inferred that the payments made by MCC to Perez have really been

payments made for services provided by Pérez to Geronimo related to his possible

acquisition of the Companies. Because of these payments and the expectation of future

payments, Pérez has been assisting Geronimo in seeking equity and debt investors for the

purported acquisition of MCC and Gegloma. Moreover, Pérez has led an effort to reduce

the purchase price of the Companies by manipulating the working capital of MCC. Since,

June 28, 2018, when the First LOI was executed, through the efforts of Pérez, MCC

reduced its working capital by an excess of $2.3 million dollars through a mix of

aggressive inventory write-offs, unnecessary reserves for accounts payable and the

implementation of new accounting practices that are not in accordance with historical

practices and many times do not even comply with generally accepted accounting

principles (“ GAAP” ). All of these while continuing to act as independent director of

MCC and playing a key role on the termination of Manuel’s employment on November

28, 2018.




chief financial officer and now as consultant to MCC.




                                                   39
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 40 of 76




        132.    These payments and the ongoing contract and arrangement with Pérez

constitute a bribe to favor Gerónimo and Federico and acquire and maintain ongoing de

facto control over MCC and its Board of Directors.

        133.    Pérez has an understanding with Gerónimo and Federico to receive

additional compensation for assisting Gerónimo in purchasing and then managing the

companies if he is able to complete their acquisition.

        134.    As stated, Pérez is a resident of the State of Colorado and admitted in

emails to having received payments for services allegedly rendered out of the State of

Colorado.

        135.    Per Colorado’s statute against commercial bribery and breach of duty to

act disinterestedly: “A person commits a class 6 felony if he solicits, accepts, or agrees to

accept any benefit as consideration for knowingly violating or agreeing to violate a duty

of fidelity to which he is subject as: . . . (d) Officer, director, partner, manager, or other

participant in the direction of the affairs of an incorporated or unincorporated association;

or; . . . (f) Arbitrator or other purportedly disinterested adjudicator or referee. . . .” Colo.

Rev. Stat. Ann. § 18-5-401 (West). Under Colorado law, a class 6 felony is punishable by

one (1) year to eighteen (18) months of imprisonment. See Colo. Rev. Stat. Ann. § 18-

1.3-401 (West).

        136.    Having solicited, accepted and agreed to accept payments out of Colorado

to knowingly associate with Gerónimo and Federico to gain and maintain ongoing de

facto control of MCC and its subsidiaries, violated his duties as independent director and




                                               40
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 41 of 76




arbiter of the Panel. Therefore, each time Pérez collected these payments he violated

Colorado’s commercial bribery and breach of duty to act disinterestedly statute.

       137.    This misconduct also constitutes violations of the federal Travel Act, 18

U.S.C. § 1952(a). Pérez traveled through interstate commerce with intent to collect these

payments as bribes for favoring Gerónimo and Federico. He and MCC used electronic

mail to send invoices and send and receive payment related information. Gerónimo also

caused MCC to use wires and checks to effectuate these payments, with the intent to

commercially bribe Pérez.

       Muñoz payments and promises

       138.    In the case of Muñoz, he also collected payments for purported services to

MCC invoiced through the Muñoz Law Firm.

       139.    However, in an email dated on May 7, 2018, sent by counsel for MCC’s

Board of Directors, it is established that that Muñoz’s compensation was never agreed-

upon between Manuel and Gerónimo. [Ex. 38: Email dated May 7, 2018]

       140.    Appearing from the digital document via email titled “Board of Directors

Financial Presentation Package October 2018.pdf,” the Muñoz invoiced and collected

payments through the Muñoz Law Firm during 2018. Muñoz is a partner at the Muñoz

Law Firm. [Ex. 37]

       141.    For the month of October 2018, the Muñoz collected through the Muñoz

Law Firm an amount near to $3,761.00. [Ex. 37]

       142.    Additionally, during the November 28, 2018 meeting of MCC’s Board of

Directors, Gerónimo admitted that the corporation had been paying Muñoz for services,




                                            41
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 42 of 76




which is likely in addition to the amounts reflected in the presentation package. [Ex. 39:

Excerpt from Transcript of MCC’s Board of Directors meeting of Nov. 28, 2018]

       143.    In addition to the ongoing payments for services, the day after Muñoz was

entrusted by MCC’s Board of Directors to identify potential buyers for the entirety of

MCC’s shares, Muñoz sought from Manuel and Gerónimo a broker’s fee that could have

reached a million dollars in connection to the sale of the Companies. [Ex. 40: Muñoz’s

proposal for brokerage fee of May 1, 2018]

       144.    On April 23, 2018, according to the minutes of the meeting of MCC’s

Board of Directors held that day, Muñoz had the duty to seek offers from potential buyers

to sale the entirety of MCC’s shares. [Ex. 29]

       145.    Then, on May 1, 2018, Muñoz submitted to Manuel and Gerónimo a

written proposal to invoice legal services on a monthly basis and to obtain a broker’s fee

in connection to a potential future sale. Muñoz offered to obtain one percent (1%) of the

total purchase price paid up to a purchase price of $25 million dollars plus three percent

(3%) in the case of purchase price in excess of $25 million dollars. Per the Second

Binding LOI, considering working capital estimates at the time, this arrangement would

have represented a broker’s fee of $1.3 million dollars. [Ex. 40]

       146.    Via email on May 15, 2018, Manuel informed Gerónimo his rejection of

Muñoz proposal. [Ex. 41: Email dated May 15, 2018]

       147.    Nevertheless, Muñoz has an interest in a potential sale of the Companies

on Gerónimo’s behalf in the case Manuel surrenders to the extorsion being perpetrated

upon him on the case the Companies are sold to buyers other than CC1.




                                             42
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 43 of 76




        148.   This is based upon the fact that his proposal for legal services entailed

discounting from the future broker’s fees all amounts billed previously on a monthly

basis and that Munoz has been actively assisting Gerónimo on matters related to the

purchase of the company.

        149.   Federico is financially vested with Gerónimo to attempt to acquire through

extortion and intimidation the entirety of the Companies’ shares from Manuel and Gloria.

        150.   As further evidence of the fact that Muñoz is financially vested in the

association with the remaining RICO Defendants to extort Manuel and benefit from

Manuel’s forfeiture of his property, Gerónimo, with the support of RICO Defendants

Federico, Pérez, and Muñoz, established a sub-committee of MCC’s board of directors

composed of Federico, Pérez, and Muñoz to evaluate potential offers and make

recommendations upon these offers.

        151.   This sub-committee is illegal per Article 3.1 of the MCC Bylaws.

        152.   Pérez and Muñoz both invoiced and collected payments as bribes

purportedly for the time devoted to this illegal committee. [Exs. 32, 33, 39]

        153.   Muñoz may also have an undisclosed broker’s fee agreement with

Gerónimo and Federico, and may also be financially vested with Gerónimo, as Federico,

to attempt to acquire through extortion and intimidation the entirety of the Companies’

shares from Manuel and Gloria. Munoz had a legal obligation to bring any such

arrangements to the attention of the Board and should have step down as an independent

director.




                                            43
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 44 of 76




       154.     These payments and the ongoing contract with Muñoz and the Muñoz

Law Firm constitute bribes under Puerto Rico law. See P.R. Stat. Ann. Tit. 33 § 5350.

Muñoz, as arbiter of the Panel, solicited and received payments and fees, for himself and

for the Muñoz Law Firm, with the understanding that such payments and fees would

influence his decisions and votes as an arbiter of the Panel to benefit Gerónimo and

Federico in furtherance of the RICO Defendants’ plan to obtain and retain ongoing de

facto control of MCC and its subsidiaries and to extort Manuel.

       155.     These payments and the ongoing contract with Muñoz and the Muñoz

Law Firm also constitute bribes under the federal Travel Act. See 18 U.S.C. § 1952(a).

Muñoz used mail and electronic mail to send these proposals, invoices, and to collect

these payments. Gerónimo also caused MCC to use wires and checks to effectuate these

payments, with the intent to bribe Muñoz to influence his actions and decisions as

independent director and arbiter of the Panel.

       156.     The above-referenced misconduct, as it related to the bribes and

commercial bribes knowingly solicited and collected by Pérez and Muñoz, also constitute

unlawful activity under the meaning of the RICO Act as to Gerónimo.

       157.     Under Puerto Rico law, any person who, directly or indirectly, gives or

promises an arbiter money or any benefit with the intent to influence his or her actions

and decisions incurs in bribery which entails a conviction of imprisonment in excess of

one (1) year.

       158.     In this case, as described herein, Gerónimo knowingly, through himself

and through MCC, gave and promised Pérez and Muñoz money, fees, value, and future




                                            44
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 45 of 76




financial stake with the intent to influence their actions and decisions as independent

directors and arbiters of the Panel. Gerónimo caused MCC to issue payments to Pérez

both in Puerto Rico and in Colorado. He also caused MCC to make payments to Muñoz

and to Muñoz Law Firm and promised broker’s fees to Muñoz personally.

   iii. Extortion of Manuel and Gloria on behalf of RICO Defendants

       159.    Another crucial part of the conspiracy is the ongoing extortion of Manuel

and the intimidation caused to Gloria.

       160.    The common goal of the RICO Defendants was to acquire de facto control

of MCC and its subsidiaries for the purpose of entrenching themselves in such control.

That way, they would continue to hold a prestigious office, have almost unfettered access

to funds for personal profit and expenses, and pay and receive significant monthly

payments from MCC.

       161.    This, however, was not enough. Since Manuel is holder of fifty percent

(50%) of MCC’s voting shares and one third (33.3333%) of Gegloma’s voting shares, as

well as Gloria in the latter entity, they will always remain in a position to force a

purchase and sale transaction in the individual character as voting shareholders.

       162.    Therefore, to diffuse such possibility, the RICO Defendants achieved a

mutual understanding to extort Manuel and to intimidate Gloria attempting to ensure that

these are not able to take the de facto control away from the RICO Defendants in the

foreseeable future.




                                              45
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 46 of 76




       Extortion of Manuel

       163.    As to Manuel, the ongoing extortion scheme is straightforward and dates

at least to the end of 2017.

       164.    As stated, Gerónimo, using Gegloma as proxy and his control over

Gegloma as its Presidents to his benefit, caused an investigation of transactions related to

MCC under Manuel’s leadership. The understood purpose of which being that it would

serves as basis for the RICO Defendants to move to seek Manuel’s destitution as

president of MCC and its board of directors. [Exs. 13, 23-24]

       165.    Afterwards, the RICO Defendants approved and oversaw an investigation,

carried out by accounting firms BDO and ZM, into transactions of MCC related to

Manuel, Gerónimo, and former employee Miguel Pérez. [Ex. 13, 25-26]

       166.    The oversight of the investigation was spearheaded by Pérez with the help

of Muñoz both members of the enterprise with the remaining RICO Defendants. [Ex. 13]

       167.    Though initially it would take BDO six (6) weeks to complete the process

[Ex. 28], at some point during its work Pérez instructed BDO to, instead of reviewing

transactions by Manuel, Gerónimo and Pérez, focus its investigation exclusively on

Manuel. As stated, the investigation would originally include three (3) persons in

management, namely Manuel, Gerónimo, and former employee Miguel Pérez. [Ex. 28]

However, along the way, the RICO Defendants agreed to focus the audit on Manuel

alone, which Pérez carried out.

       168.    Therefore, the investigation failed to adequately audit Gerónimo’s

transactions, as its original scope of work indicated.




                                             46
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 47 of 76




       169.    Nevertheless, following months of investigation, lasting until November

27, 2018, BDO finally submitted its tainted report and investigation. [Ex. 42: BDO

Report as of November 27, 2018]

       170.    As expected, the BDO report made wrongful accusations of

mismanagement and reporting concerning Manuel and his individual taxes. The report

also made erroneous conclusions omitting and ignoring information and documents in the

possession, control, and custody of MCC and its subsidiaries.

       171.    In summary, the BDO report wrongly accused Manuel of causing MCC to

have a purported potential tax exposure nearing $700,000.00, purportedly including tax

exposure, interest and penalties.

       172.    The investigators for BDO never made any attempt to meet with Manuel

or corroborate their findings with him. Nor did they make a presentation to the MCC

board of directors of afforded an opportunity for the directors to review the report or to

make questions regarding the same. Despite the requests of various board members to

have BDO present directly to the Board, the RICO Defendants opposed and banned any

such opportunity to the other Board members to hear and make questions to BDO.

       173.    Instead as a fait accompli, an unsigned final report dated November 27,

2019 was presented by Pérez and Muñoz on the board meeting of November 28, 2018,

and without any semblance of fairness or due process, such report was used as the excuse

for terminating Manuel as president of MCC during the course of that meeting. [Ex. 42;

Ex. 43: Minutes of November 28, 2018 meeting of MCC’s Board of Directors]




                                             47
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 48 of 76




        174.    Furthermore, with the report as sword, Gerónimo has attempted to

discount the value of MCC shares for his sole and exclusive benefit by the exposure

amount allegedly caused by Manuel to MCC. In other words, Gerónimo is using to his

sole benefit the alleged tax exposure amounts that Manuel allegedly caused to MCC to

pay to Manuel less money than he is entitled for his shares in the Companies.

        175.    Gerónimo has indicated that he will cause MCC to pursue collection

efforts and damages on behalf of MCC, based on the BDO report, if Manuel fails to

accept a proportional discount of said amounts from the price Gerónimo (not MCC) must

pay to Manuel in order to be able to purchase the entirety of the Companies’ shares.

        176.    Therefore, one form of extortion materialized inasmuch Gerónimo

purports to have the power to harm Manuel economically. Manuel reasonably believes

that Gerónimo and the remaining RICO Defendants, as de facto controlling group of

MCC, will use that power to deprive him of the value of his shares, property to which he

is legally entitled.

        177.    Another event of extortion caused upon Manuel is an essential element of

the ongoing nature of the RICO Defendants pattern of racketeering activities.

        178.    The RICO Defendants, having acquired and maintaining ongoing de facto

control of MCC and its subsidiaries through a scheme of bribes now have cornered

Manuel into classic illegal scheme: either submit permanently to the de facto control of

MCC and its subsidiaries by the RICO Defendants and tolerate the continuation of bribes

to both Pérez and Muñoz or forfeit his property to Gerónimo through an undue discount

in the sales price of his shares.




                                            48
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 49 of 76




       179.    The common goal of the RICO Defendants conduct is to gain and

maintain ongoing de facto control of MCC and its subsidiaries. To do so, Gerónimo and

Federico must be able to continue to bribe Pérez and Muñoz as independent directors,

unless all four RICO Defendants somehow acquire de jure control of the Companies

pursuant to a stock purchase transaction with the Companies’ remaining shareholders.

       180.    As such, the extortion and the threat of continuing racketeering activity is

clearly evidence by the fact that RICO Defendants’ scheme is dependent upon continuing

illegal bribes in one hand and in another, through fear of financial loss and the loss of his

right as shareholder to meaningfully vote his shares to decide matters of MCC and its

subsidiaries and to appoint truly independent directors, force Manuel to forfeit his

property in the form of the value of his shares.

       181.    Under Commonwealth law it is extorsion when a person through

intimidation obligates another to forfeit property or to tolerate acts occurring after the

intimidation. See P.R. Stat. Ann. Tit. 33 § 5261. Similarly, under the federal Hobbs Act,

extorsion means “obtaining of property from another, with his consent, induced by

wrongful use of actual or threatened force, violence, or fear, or under color of official

right.” 18 U.S.C. §1951(b)(2).

       182.    The extortion and threat of future extortion being inflicted upon Manuel

clearly violates both Commonwealth and federal extorsion statutes. Gerónimo has

attempted to intimidate Manuel into forfeiting his property in Gerónimo’s sole benefit

with the threat of financial risk, the threat of loss of rights as voting shareholder of MCC

and its subsidiaries, and the threat of having to tolerate future bribes to independent




                                              49
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 50 of 76




directors and the ongoing de facto control of MCC and its subsidiaries by the RICO

Defendants.

          Extortion of Gloria

          183.   In the case of Gloria, Federico has consistently attempted to intimidate and

harass Gloria through insults proffered through phone calls and text messages sent over

cellular waves and data. On many occasions he has copied Gloria Bacó Matosantos and

Jorge Bacó Matosantos, Gloria’s adult children, fully aware that, Gloria Bacó Matosantos

works for MCC and that losing her job would put additional economic pressure on

Gloria.

          184.   In a text message sent on November 21, 2018, Federico expressed the

following to Gloria:

                 Hi, Gloria. Honestly, I cannot stay silent at the abuses and
                 disrespect that you have demonstrated to your brother
                 Gerónimo. When you needed him to protect you, you used
                 him knowing very well that he could have gone and sold
                 without you. It causes me embarrassment that I have to
                 write you these words to you, but the reality is simple, you
                 betrayed your brother who was trying to protect your
                 interests and you aligned yourself with who robbed you.
                 Manuel does not care about anything other than destroying
                 Gerónimo. Don Manuel and Doña Gloria [Manuel’s,
                 Gerónimo’s and Gloria’s late parents] would be ashamed
                 by your behavior.

[Ex. 44: Letter of January 15, 2019]

          185.   Not being enough, on November 26, 2018, Federico wrote to Gloria Jr.

and Jorge Jr., Gloria’s adult children, the following content, among other, in a text

message: “You used my father-in-law, you betrayed him and now you want to take more

money from him. I wonder if at any moment you have reflected about all of this from a



                                              50
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 51 of 76




family panorama or if the Matosantos identity totally died. Instead of family it appears

a brothel where loyalties are exchanged for money and sacrifices are honored with

stabbing.” [Ex. 44]

       186.    Federico’s choice of language is troubling since he has acted violently. He

has also threatened to intentionally cause serious damage to the reputation of family

members as part of the conspiracy.

       187.    Federico continued with his clear push to have Gloria and Manuel forfeit

their property: “Reflect and talk to your conscience, have the dignity to facilitate and not

demand. Greed causes many people to lose everything, I believe that through deep

reflection of this situation you will notice that the damage that you have caused

Gerónimo is still reparable. I exhort you to contact him and try to reach a just and

reasonable agreement to end this nightmare. This also is my family.” [Ex. 44]

       188.    However, on January 11, 2019, Federico went all in and wrote to Gloria

and her adult children that “I do not know what your financial situation is but every time

you sign a letter, Gloria, I feel you are stabbing your brother Gerónimo. I urge you to

have them have you meet with Gerónimo and reach an agreement. Each letter that you

sign are unnecessary stabs without merit. Recapacitate your position, your brother

defended you in your weakest moment and now for a few lousy dollars you are stabbing

your brother.” [Ex. 44]

       189.    In a final message, Federico crowned his harassment and intimidation

stating to Gloria: “Family is honored with respect; whores are bought with money.”

[Ex.44]




                                             51
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 52 of 76




       190.    As stated, under Commonwealth law extorsion is when a person through

intimidation obligates another to forfeit property or to tolerate acts occurring after the

intimidation. See P.R. Stat. Ann. Tit. 33 § 5261. Similarly, under the federal Hobbs Act,

extorsion means “obtaining of property from another, with his consent, induced by

wrongful use of actual or threatened force, violence, or fear, or under color of official

right.” 18 U.S.C. §1951(b)(2).

       191.    Federico’s harassment, threats, bullying, and name-calling all amount to

intimidation for the purpose of inducing Gloria into not selling her shares in Gegloma or

forfeiting a significant portion of the value of her shares. Federico is attempting to obtain

property from Gloria and her family, with their consent, induced by wrongful use of

threats and fear. Threats such as “greed causes many people to lose everything” together

with “I do not know what your financial situation is but every time you sign a letter,

Gloria I feel you stab your brother Gerónimo.” Federico is clearly referring that the RICO

Defendants will not think twice to use their financial resources and ongoing de facto

control over MCC to perhaps cause Gloria and her family to lose everything. [Ex. 44]

           E. Breach of Fiduciary Duties

       192.    MCC has been for sale for at least since February 13, 2018, according to

the minutes from MCC’s Board of Directors held that day. Nevertheless, the RICO

Defendants, acting jointly, seized ongoing de facto control over MCC and implemented

defensive measures aimed at derailing the sale of the Companies to entrench themselves

in said de facto control. This course of action on their behalf has caused and will continue

to cause injuries upon Manuel, directly as stockholder. Instead of assisting the selling




                                              52
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 53 of 76




shareholders to maximize the value of the company they have been assisting Gerónimo to

purchase the Companies at the lowest possible price in total disregard of the fiduciary

duties to such selling shareholders.

       193.    Among the defensive measures implemented, without limitation, the

RICO Defendants conspired and executed the following defensive measures: (i) instituted

an illegal committee to evaluate purchase offers in violation of the MCC-ARSA which

caused ultra vires expenses and costs; (ii) changed valid historical accounting practices

which resulted in a reduction in the valuation of MCC and its subsidiaries, which was

executed with the purpose of reducing the value of MCC and its subsidiaries; (iii)

modified depreciation methods to also reduce the value of MCC and its subsidiaries; (iv)

promoted and used the termination by GCG to reduce the value of MCC and its

subsidiaries; (v) made unreasonable inventory purchases to negatively affect working

capital levels, causing undue expenses and costs; (vi) ordered an investigation into

Manuel to create basis for further extracting value from Manuel through extorsion,

causing undue expenses and costs; (vii) unilaterally and illegally modified this

investigation to center it on Manuel and exclude Gerónimo in order to wrongly accuse

Manuel of wrongdoing, increasing the costs and expenses related to the investigation;

(viii) adjusted accounting of expenses related to insured damages to reduce balance sheet

numbers and affect the value of MCC and its subsidiaries; (ix) offered and accepted

payments as bribes to gain de facto control of MCC and its subsidiaries, causing expenses

and costs; and (x) Gerónimo used purported credits of MCC to extort Manuel into selling




                                            53
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 54 of 76




shares to him for a discounted value, thus obtaining for himself the value of such credits

which purportedly belonged to MCC and its subsidiaries.

       194.    When a corporate board implements anti-sale measures there arises an

omnipresent danger that a board may be acting primarily in its own interests, rather than

those of the corporation and its shareholders. This potential for conflict places upon the

RICO Defendants the burden of proving that they had reasonable grounds for acting in

such way.

       195.    Nevertheless, when MCC was officially for sale, which documents show

that this is the case since at least one year ago, the duties of the RICO Defendants

immediately changed from the preservation of MCC and its subsidiaries to the

maximization of MCC’s value at a sale for the stockholders’ benefit.

       196.    In said light, the RICO Defendants utterly and completely failed to comply

with their duties as corporate directors. In doing so, the RICO Defendants resorted to

illegal activity to ensure they maintain ongoing control over MCC and its subsidiaries.

       197.    All corporate directors owe fiduciary duties to a corporation’s

shareholders. In this case, the RICO Defendants have, directly and indirectly, breached

their fiduciary duties to the Manuel and Gloria, directly. Their common purpose to

acquire and maintain ongoing de facto control of MCC and its subsidiaries through a

pattern of racketeering activity is in clear conflict of interest with Manuel’s and Gloria’s

right to vote their shares under the ARSAs. In the case of Gloria, while not an MCC

stockholder, the decisions made by MCC under the illegal control of the RICO

Defendants violates her right to dispose of property. Similarly, they have perpetrated acts




                                             54
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 55 of 76




that directly breach and deny Manuel his right to elect and remove independent directors

and to participate in matters of corporate governance of MCC and its subsidiaries. Also,

the defensive measures designed and implemented by the RICO Defendants are illegal

and constitute a bad faith breach of their fiduciary duties to the MCC’s shareholders and

to the Companies’ shareholders in the case of Gerónimo.

       198.    As stated, the enterprise created by RICO Defendants caused Manuel and

Gloria significant damages. They have incurred in expenses and have suffered great

emotional harm. For instance, Federico has gone as far as directly harassing and

threatening Gloria with text messages expressing to her in connection with her desire to

sale her shares in Gegloma that: “Family is honored with respect; whores are bought

with money.” These and other flagrant insults and profanity is evidenced in a letter sent

to you by Gloria’s counsel on January 15, 2018. [Ex. 44]

       199.    In another example, Manuel has incurred in significant expenses in

defending himself from ill-motivated accusation and the de facto loss of his rights as

shareholder of MCC and inability to dispose of his property per the terms of the ARSAs.

       200.    He has also suffered emotional distress caused by the extortion his being

subjected to by the RICO Defendants. Injuries will continue to accrue if the sale to CC1

per the terms of the Second Binding LOI is not immediately achieved.

       201.    Accordingly, Manuel hereby demands that Gerónimo, in his capacity as

voting shareholder, closes the purchase and sale of the Companies’ shares with CC1 per

the terms of the Second Binding LOI, in order to avoid further irreparable injuries.

Additionally, in his capacity as director and officer of MCC, Manuel hereby demands




                                            55
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 56 of 76




that the MCC’s Board of Directors, as controlled by the RICO Defendants, cease and

desist of further implementing defensive measures and revert all illegal measures taken to

their original state.

        202.    Manuel also demands, derivatively on behalf of MCC an amount not less

than $1,500,000.00 as a result of the illicit expenses, payments, disbursements, losses,

and other ill-motivated decisions.

        203.    It is important to note at this stage that it is Manuel’s position that the

investigation and report rendered by BDO Puerto Rico is inaccurate, based on deceit and

material omissions, and illegally centered on Manuel to protect and benefit Gerónimo and

the Enterprise. This report was a tool used by the Enterprise in furtherance of its efforts to

achieve ongoing de facto absolute control of MCC and its subsidiaries.

        204.    For example, the BDO report failed to assess payments made to Gerónimo

not reported to the corresponding tax authority. These include the over $300,000.00 paid

to Gerónimo in excess of the amounts paid to Manuel. Additionally, payments made by

MCC to Mrs. Carmencita Quiñones, who was the exclusive nanny and driver of

Gerónimo’s youngest daughter, were knowingly omitted from the report as instructed by

Pérez in furtherance of the RICO Defendants’ plans. Therefore, for this and other

reasons, the report is of limited reliability and a mere measure to force Manuel to forfeit

the value of his shares through illicit means.

        205.    No degree of accussations or claims against the Matosantos Plaintiffs will

overcome independent and separate contractual duties in the form of stock restrictions

voluntarily assumed by Gerónimo in not once, but two instances. Geónimo voluntarily




                                               56
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 57 of 76




acknowledged this duty in writing in repeated occasions. The RICO Defendants acts are

jeopardizing the very existence and viability of MCC and its subsidiaries. In turn,

Gegloma’s very existence and viability is by its nature joined with the success of MCC

and its subsidiaries.

         206.   In a related topic, Manuel also submits that his termination as President of

MCC and its Board of Directors was wrongful and illegal. His termination was part of the

RICO Defendants’ plan and pattern to maintain ongoing de facto control of MCC and its

subsidiaries. This wrongful action was perpetrated as a pretext to dismiss Manuel from

his employment, influence, and income. The purpose was to corner Manuel in

furtherance of the extorsion scheme. This constitutes additional economic and emotional

losses to Manuel.

            F. Dolo in the Formation of the 2015 SPA

         207.   As stated, prior to October 15, 2015, Manuel was the majority stockholder

of MCC, holding 55.3824% of MCC’s voting shares. Nevertheless, pursuant to malice,

intent, undue influence, and insidious machinations perpetrated by Gerónimo in

agreement with Federico wrongly induced Manuel into executing the SPA.

         208.   Both Gerónimo and Federico omitted material representations that if

proffered would have caused Manuel not to execute the SPA. For example, Manuel and

Gerónimo failed to disclose that their plan was to illegally gain de facto control of MCC

and to strip Manuel of the value of his credit pursuant to the SPA. At all times Gerónimo

represented to Manuel that the sole purpose of the SPA was to be equals. This is proven

false.




                                             57
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 58 of 76




       209.    Perhaps more importantly, Gerónimo agreed to a sales price when entering

into the SPA and to making payments as agreed therein. Now, as part of the RICO

Defendants’ plan to extort Manuel, Gerónimo has expressed the real intention to fail to

make additional pending scheduled payments to Manuel ($548,279). The purpose of this

position is to force Manuel to forfeit his credit pursuant to the SPA or submit to the

ongoing de facto control of MCC by the RICO Defendants.

       210.    As such, through insidious machinations, which include verbal and written

communications regarding Gerónimo’s willingness to pay the full price agreed for the

share and his understanding that said price was a fair under prevalent market conditions

and the terms of the MCC ARSA, Gerónimo induced Manuel into selling him 5.3824%

of MCC’s voting shares. Gerónimo also failed to disclose his agreement with Federico to

set a plan in motion to gain ongoing de facto control of MCC and its subsidiaries through

a pattern of bribes and extortion.

       211.    Accordingly, Manuel hereby demands the annulment of the 2015 SPA and

subsequent transfer of shares to Gerónimo.

                                      V.     Causes of Action

                            A. Count One: Violation of Section 1962(b)

       212.    The allegations contained in all preceding paragraphs are incorporated

herein as to the Matosantos Plaintiffs.

       213.    The Matosantos Plaintiffs are persons per 18 U.S.C. § 1961(3).

       214.    Gerónimo, Federico, Pérez and Muñoz are also persons per 18 U.S.C. §

1961(3).




                                             58
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 59 of 76




       215.    RICO Defendants Gerónimo, Federico, Pérez and Muñoz are associated in

fact for the common purpose of acquiring and maintaining ongoing de facto control over

and corrupt MCC and ECP through a pattern of bribes, extorsion, intimidation, and

conspiracy. This unlawful conduct affects interstate commerce directly inasmuch MCC

and ECP have business that extends beyond Puerto Rico and into regions of the United

States, and they use means of interstate commerce, such as commercial airplanes, emails

and cell phones in furtherance of their unlawful activity. In fact, Pérez has his residence

in the State of Colorado.

       216.    RICO Defendants’ common purpose of maintaining ongoing de facto

control and corrupt MCC and ECP depends on the continued pattern of bribes, extorsion

and intimidation.

       217.    RICO Defendants are related as an enterprise inasmuch the hold meetings

to discuss how to disburse bribe payments, how to extort and intimidation Manuel and

Gloria, and to come to the mutual understanding of carrying out the above unlawful

activity. They are all members of MCC’s board of directors and manage the affairs of the

Companies unfetteredly.

       218.    RICO Defendants have conspired and taken steps in furtherance of their

conspiracy since at least late 2017. Nevertheless, their common purpose of maintaining

ongoing de facto control over and corrupt MCC and ECP through a pattern of bribes,

extorsion, intimidation, and conspiracy has not ended. It is ongoing and relies on the

continued pattern of bribes and extorsion.




                                             59
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 60 of 76




       219.    All RICO Defendants participated knowingly, willfully and recklessly in

the operation and management of their association in fact. Gerónimo is the leader since

he controls 50% of MCC’s voting shares and 33.3333% of Gegloma’s voting shares. He

is also the president of MCC and Gegloma. ECP is a wholly owned subsidiary also

managed by Gerónimo. Federico is Gerónimo’s right-hand man. He is Gerónimo’s family

appointee to MCC’s board of directors. He has caused and promoted Manuel’s destitution

as part of the enterprise’s purposes and has personally harassed and intimidated Gloria

through a chain of text messages sent over cellular waves and data. Pérez and Muñoz are

essential inasmuch their votes as MCC’s independent directors and Panel members is

crucial to Gerónimo and Federico acquiring and maintaining ongoing de facto control of

the Companies. Their decision-making power and roles, specially including their role as

Panel arbiters, ensure that Gerónimo and Federico hold de facto control of the

Companies.

       220.    The RICO Defendants’ scheme does not have an end in sight. Their goal

was not only to acquire, but also to maintain ongoing de facto control of the Companies.

To do so, especially in the case of MCC and ECP, they need to continue their pattern of

conspiracy, bribes, extortion, and intimidation. This is supported by allegations and

evidence which show that Pérez has an ongoing monthly contract for $15,000.00 with

MCC, which is paid as a pretext to influence his decision-making as independent director

and arbiter and to assist and favor Gerónimo and Federico in the acquisition of the

Companies to the detriment of Manuel and Gloria. Muñoz started to bill for legal services

to MCC through the Muñoz Law Firm and has a vested financial interest in any purchase




                                            60
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 61 of 76




of the Companies by Gerónimo. These payments and promises are also made to influence

his decision-making as independent director and arbiter. Additionally, the RICO

Defendants must continue to extort Manuel and Gloria. They will continue to intimidate

Gloria in order to convince her not to sell her shares and force a purchase and sale

transaction to a third party. As for Manuel, they will continue to corner him and have him

choose between accepting the ongoing de facto control of the Companies through a

pattern of conspiracy, bribes, and extorsion, or forfeit his property and sell his shares to

Gerónimo at a significantly reduced price. This also applies to Gloria inasmuch

Gerónimo insist on having Gloria forfeit her participation in Gegloma’s working capital

or risk losing her right to sell her property to a third party. The pattern and the common

purpose is open ended: to maintain into the foreseeable future ongoing de facto control of

MCC and its subsidiaries through a pattern of unlawful activities.

       221.    The Companies were corrupted by the RICO Defendants with the goal of

continuing a scheme of conspiracy, bribes and extortion to financially benefit themselves,

entrench themselves in the de facto control of MCC and its subsidiaries, and enrich

themselves at the expense of Manuel, Gloria, and the remaining shareholders.

       222.    The RICO Defendants’ unlawful actions have caused the Companies,

Manuel and Gloria irreparable injuries. The RICO Defendants have also caused MCC to

make illegal payments in amounts north of $100,000.00. It has also caused the payment

of the ZM and BDO reports in furtherance on their illegal conduct, which cost is

estimated in an amount no less than $250,000.00. Their actions have also affected the

business reputation of MCC and ECP in an amount estimated not less than




                                              61
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 62 of 76




$1,000,000.00. Their actions have also imputed and attempted to create financial liability

upon Manuel in an amount not less than $700,000.00. These unlawful actions also may

expose Manuel and Gloria to liability as to CC1 since they are compelled to sale their

stock and they have no way of avoiding said situation which difficult to calculate. Also,

through their unlawful actions, RICO Defendants infiltrated the control of MCC causing

Manuel to lose property rights as shareholders of MCC inasmuch it will remain under the

ongoing de facto control of the RICO Defendants. He will lose the right to vote his shares

in aspects of corporate governance, which is the main element that gives value to his

shares and to his property rights in those shares. This property loss is irreparable in its

very nature and not easily quantifiable. The case of Gloria is the same as Manuel but as to

Gegloma inasmuch Gegloma’s revenue-generating activity is a lease to MCC, which is

controlled de facto by the RICO Defendants through a pattern of racketeering activity.

This property loss is irreparable in its very nature and not easily quantifiable. These

injuries stem both from RICO Defendants’ acquisition or control of an interest in the

Companies and from their conduct and participation in the enterprise. However, pursuant

to 18 U.S.C. § 1964(c), threefold the damages and the cost of the suit are requested of the

RICO Defendants, who are jointly and severally liable.

                             B. Count Two: Violation of Section 1962(c)

       223.    The allegations contained in all preceding paragraphs are incorporated

herein as to the Matosantos Plaintiffs.




                                              62
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 63 of 76




       224.    For the same reasons expressed in the preceding Count One of this

Complaint, Manuel and Gloria are entitled to recover damages for the RICO Defendants

unlawful conduct.

       225.    RICO Defendants Gerónimo, Federico, Pérez and Muñoz are associated in

fact to conduct and participate, directly or indirectly, in the affairs of the Companies

through a pattern of conspiracy, bribes, and extortion to cause property damages to

Manuel and Gloria.

       226.    As stated, the RICO Defendants’ unlawful actions have caused the

Companies, Manuel and Gloria irreparable injuries. The RICO Defendants have also

caused MCC to make illegal payments in amounts north of $100,000.00. It has also

caused the payment of the ZM and BDO reports in furtherance on their illegal conduct,

which cost is estimated in an amount no less than $250,000.00. Their actions have also

affected the business reputation of MCC and ECP in an amount estimated not less than

$1,000,000.00. Their actions have also imputed and attempted to create financial liability

upon Manuel in an amount not less than $700,000.00. However, pursuant to 18 U.S.C. §

1964(c), threefold the damages and the cost of the suit are requested of the RICO

Defendants, who are jointly and severally liable.

                            C. Count Three: Violation of Section 1962(d)

       227.    The allegations contained in all preceding paragraphs are incorporated

herein as to the Matosantos Plaintiffs.




                                             63
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 64 of 76




        228.    RICO Defendants conspired to unlawfully infiltrate, acquire, and maintain

ongoing de facto control of the Companies and to conduct the affairs of the Companies

through a pattern of conspiracy, bribes, extorsion, and intimidation.

        229.    Therefore, for the same reasons expressed in the preceding Counts One

and Two of this Complaint, Manuel and Gloria are suffering irreparable injuries and are

also entitled to recover damages for the RICO Defendants unlawful conduct for an

additional amount not less than $100,000.00. However, pursuant to 18 U.S.C. § 1964(c),

threefold the damages and the cost of the suit are requested of the RICO Defendants, who

are jointly and severally liable.

                                              D. Count Four:
                                    Preliminary Injunction – Enforcement of
                                        Drag Along (Buy-Sell) Provision

        230.    The allegations contained in all preceding paragraphs are incorporated

herein as to the Matosantos Plaintiffs.

        231.    As stated, Gerónimo has no legal recourse to avoid complying with the

clear and unambiguous terms of the ARSAs. Gerónimo failed to close the purchase and

sale of the Companies’ shares under the terms of the First LOI and the First Binding LOI.

Ultimately, Gerónimo failed to exercise his right to match the Second Binding LOI.

Therefore, Gerónimo is obligated to sell the entirety of the Companies’ shares he owns

personally or controls as trustee. Otherwise, the Second Binding LOI is enforceable

against CC1 until March 20, 2019. After this day, CC1 is under no obligation to purchase

and the Matosantos Plaintiffs will have irreparably lose their right and ability to dispose

of their property, and may be exposed to liability too difficult to quantify.




                                               64
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 65 of 76




        232.    As is known, a party moving for a temporary restraining order and/or

preliminary injunction must show (i) a probability of success on the merits; (ii) the

potential for irreparable injury; (iii) that the balance of equities favor issuance of

preliminary relief; and (iv) that public interest favors issuance of injunction.

        233.    In this case, as stated, Gerónimo has no legal recourse to shy away from

his obligation to sell the Companies’ shares to CC1 per the terms of the Second Binding

LOI. In other words, nothing excuses Gerónimo’s compliance. This stems from the facts

alleged herein and the clear timeframes established in the ARSAs, which contain

reasonable stock restrictions enforceable upon Gerónimo. Moreover, it stems from

Gerónimo’s pattern of racketeering activity being conceived and perpetrated to entrench

himself and the other RICO Defendants into the ongoing de facto control of the

Companies. Therefore, the Matosantos Plaintiffs respectfully submit that probability of

success is abundant.

        234.    Courts dealing specifically dealing with corporate rights have held that

where the legal right granted by the law appears to be clear, where interference with that

legal right will necessarily occur in the absence of injunctive protection, and where it

reasonably appears that money damages cannot adequately compensate for the

interference with that legal right, the irreparable injury requirement is satisfied. Also, it

constitutes a fundamental offense to the dignity of the corporate office for a director to

use corporate power to seek to coerce shareholders in the exercise of the vote and to

implement defensive mesures to avoid the sale of corporate stock. Irreparable harm also

exists because damages would be difficult to calculate. An intrusion upon a fundamental




                                              65
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 66 of 76




stockholder rights guaranteed by statute, regardless of duration, is an injury not

reasonably compensable by damages. Finally, a strong showing of success on the merits

may compensate for a weak showing of irreparable harm. Regardless of any

administrative, financial, or other types of differences between the parties, Gerónimo is

bound to comply with the drag along provisions in the ARSAs. No degree of accussations

or claims against the Matosantos Plaintiffs will overcome independent and separate

contractual duties in the form of stock restrictions voluntarily assumed by Gerónimo in

not once, but two instances. Geónimo voluntarily acknowledged this duty in writing in

repeated occasions. The RICO Defendants acts are jeopardizing the very existence and

viability of MCC and its subsidiaries. In turn, Gegloma’s very existence and viability is

by its nature joined with the success of MCC and its subsidiaries.

       235.    In this case, these thresholds are clearly met. Manuel’s and Gloria’s legal

right to vote their shares to sell and enforce the sale of the entirety of the Companies’

shares is clear from MCC’s and Gegloma’s Governing Documents. Under the PRGCL,

stockholders in Puerto Rico corporations have a legal right to control and vote their

shares in their own interest. This is fundamental stockholder right guaranteed by the

PRGCL. However, Gerónimo will continue to interfere with that legal right to vote

indefinitely and will never sale his stock under the terms of any of the offered made by

CC1 and accepted by Manuel and Gloria, pursuant to reasonable stock restrictions

agreed-upon in the ARSAs. He will continue to exert his influence to implement

defensive measures aimed at avoiding his duty to sell and to avoid the purchase from

CC1. Instead, he has instituted a scheme to entrench himself and the remaining RICO




                                             66
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 67 of 76




Defendants in the ongoing de facto control of the Companies. Money damages will not

suffice to cover the loss of Manuel’s and Gloria’s right to vote their share, to govern the

affairs of the Companies, and to appoint truly independent directors. In any case, money

damages would be extremely difficult to calculate. Finally, considering the strong

showing of success on the merits, the showing of irreparable injury and the difficulty

required to calculate damages is attenuated.

       236.    The Matosantos Plaintiffs have been placed by the RICO Defendants in

the precarious situation of breaching their duties towards CC1 as a result of overtly illegal

acts, while having no adequate available legal remedy to redress the situation.

       237.    Similarly, in the context of balance of the equities, the Manuel’s and

Gloria’s potential injuries significantly outweighs any harm which granting injunctive

relief would inflict upon Gerónimo. Gerónimo would simply be subject to comply with

his legal and contractual obligations. Nothing more than what he bargained for at the

highest price offered by CC1. Gerónimo agreed to the terms of the ARSAs, agreed to

match certain offers, but failed to close the purchase and sale following various attempts

to undercut the price to his benefit through the described unlawful actions. He also failed

to exercise his right to match CC1’s Second Binding LOI. As such, granting the relief

sought of enjoining Gerónimo and ordering him to sale the shares he owns and controls

in the Companies to CC1 simply subjects him to what he bargained. Instead, denying the

injunction would permit him and the RICO Defendants to continue their ongoing scheme

and pattern of racketeering activity which is causing irreparable injuries to Manuel and

Gloria and economic and business injuries to Manuel, Gloria and MCC. Perhaps just as




                                               67
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 68 of 76




pervasive, denying relief will cause Manuel and Gloria to effectively lose their right to

vote their shares under the ARSAs, including without limitation their right to vote their

shares to sale the entirety of the Companies’ shares to a third party or to participate

meaningfully in the affairs of the Companies.

       238.    Lastly, public interest is benefited from issuance of the injunction

inasmuch it would entail an end to the otherwise ongoing and indefinite pattern of bribes,

extortion, conspiracy, and intimiation being perpetrated by the RICO Defendants. It will

also protect the fundamental stockholder rights necessary to the principles of corporate

democracy preserved by the PRGCL.

       239.    Furthermore, the issuance of an injunction will recognize corporate

charters and contracts as binding legal instruments and in the process providing essential

stability to business dealings.

       240.    Accordingly, considering the above and as argued in a motion in support

of this preliminary relief petition filed with this Complaint, the Matosantos Plaintiffs

hereby respectfully move the Court to issue a Preliminary Injunction to enjoin Gerónimo

to sell the Companies’ shares he owns and controls, and to execute the definitive

agreement with CC1 per the terms of the Second Binding LOI or, in the alternative, per

the terms of the First Binding LOI or the First LOI.

              E. Count Five: Permanent Injunction – Removal of Corporate Directors

       241.    The allegations contained in all preceding paragraphs are incorporated

herein as to Manuel.




                                             68
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 69 of 76




       242.    As independent directors, Pérez and Muñoz had an obligation to remain

independent for as long as they held such office at MCC’s board of directors. This

obligation is established in Section 4.2 of the MCC ARSA, which is material and its

violation constitutes grounds for disqualification and removal.

       243.    Pérez and Muñoz have obtained payments as bribes to influence their

required independence as part of their duties as directors and arbiters per the MCC

ARSA. These payments were pretextually categorized as consulting or legal services to

MCC. In either case, these payments run afoul of their duties under Section 4.2 and

warrant their disqualification.

       244.    Pérez has been specifically apprised by Manuel of this prohibition. In

writing, Manuel has raised the issue of the payments being grounds for disqualification,

conflict and removal. Pérez responded to these communications dismissively but

admitting to the illegal conduct.

       245.    As such, Manuel hereby moves the Court to declare and order the

disqualification and removal of Pérez and Muñoz from MCC’s board of directors.

                                  F. Count Six: Declaratory Judgment

       246.    The allegations contained in all preceding paragraphs are incorporated

herein as to the Matosantos Plaintiffs.

       247.    The Matosantos Plaintiffs respectfully move this Court to declare that: (a)

Gerónimo is legally bound by the ARSAa to execute the sale and purchase of the

Companies’ shares to CC1 under the terms of the Second Binding LOI or, in the

alternative, the First Binding LOI or the First LOI; (b) Gerónimo is incurring in defensive




                                            69
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 70 of 76




measures as to MCC that are causing the Matosantos Plaintiffs irreparable harm; and (c)

that Pérez and Muñoz are disqualified to act as independent directors of MCC and their

removal is proper.

                     G. Count Seven: Breach of Fiduciary Duties, Direct Action

       248.    The allegations contained in all preceding paragraphs are incorporated

herein as to the Matosantos Plaintiffs.

       249.    In this case, the RICO Defendants have, directly and indirectly, breached

their fiduciary duties to the Manuel and Gloria, directly. Their common purpose to

acquire and maintain ongoing de facto control of MCC and its subsidiaries through a

pattern of racketeering activity is in clear conflict of interest with Manuel’s and Gloria’s

right to vote their shares under the ARSAs. In the case of Gloria, while not an MCC

stockholder, the decisions made by MCC under the illegal control of the RICO

Defendants violates her right to dispose of property. Similarly, they have perpetrated acts

that directly breach and deny Manuel his right to elect and remove independent directors

and to participate in matters of corporate governance of MCC and its subsidiaries. Also,

the defensive measures designed and implemented by the RICO Defendants are illegal

and constitute a bad faith breach of their fiduciary duties to the MCC’s shareholders and

to the Companies’ shareholders in the case of Gerónimo.

       250.    These actions caused and continue to cause damages to the Matosantos

Plaintiffs. These damages, the loss of the right to vote and dispose their shares, and the

right to elect corporate directors, are fundamental stockholder rights. The loss of these




                                             70
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 71 of 76




rights is of irreparable nature. The RICO Defendants are joint and severally liable for

these injuries. These injuries are irreparable and difficult to calulcate.

                   H. Count Eight: Breach of Fiduciary Duties, Derivative Action

        251.    The allegations contained in all preceding paragraphs are incorporated

herein as to Manuel.

        252.    The defensive measures designed and implemented by the RICO

Defendants are illegal and constitute a bad faith breach of their fiduciary duties to the

MCC’s shareholders and to the Companies’ shareholders in the case of Gerónimo.

Nevertheless, these defensive measures also caused damages and losses to the

Companies.

        253.    The following defensive measures, without limitation, implemented

caused losses to MCC: (i) instituted an illegal committee to evaluate purchase offers in

violation of the MCC-ARSA which caused ultra vires expenses and costs; (ii) changed

valid historical accounting practices which resulted in a reduction in the valuation of

MCC and its subsidiaries, which was executed with the purpose of reducing the value of

MCC and its subsidiaries; (iii) modified depreciation methods to also reduce the value of

MCC and its subsidiaries; (iv) promoted and used the termination by GCG to reduce the

value of MCC and its subsidiaries; (v) made unreasonable inventory purchases to

negatively affect working capital levels, causing undue expenses and costs; (vi) ordered

an investigation into Manuel to create basis for further extracting value from Manuel

through extorsion, causing undue expenses and costs; (vii) unilaterally and illegally

modified this investigation to center it on Manuel and exclude Gerónimo in order to




                                              71
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 72 of 76




wrongly accuse Manuel of wrongdoing, increasing the costs and expenses related to the

investigation; (viii) adjusted accounting of expenses related to insured damages to reduce

balance sheet numbers and affect the value of MCC and its subsidiaries; (ix) offered and

accepted payments as bribes to gain de facto control of MCC and its subsidiaries, causing

expenses and costs; and (x) Gerónimo used purported credits of MCC to extort Manuel

into selling shares to him for a discounted value, thus obtaining for himself the value of

such credits which purportedly belonged to MCC and its subsidiaries.

       254.    These breaches caused loss in value, expenses, costs and loss of credits for

MCC in an amount not less than $3,000,000.00 owed by the RICO Defendants, jointly

and severally, to MCC.

                       I. Count Nine: Annulment from Dolo in the Formation

       255.    The allegations contained in all preceding paragraphs are incorporated

herein as to Manuel.

       256.    As indicated, Manuel signed the 2015 SPA pursuant to deceit and material

omissions on behalf of Gerónimo. Manuel reasonable relied in Gerónimo’s expressions

and averments as complete. Any reasonable person his position would have relied in such

expressions and averments provided that notwithstanding Manuel’s sophistication,

Gerónimo relied on the fact that he was his brother and to deeply emotional feeling

concerning their parents’ desire. The consent given has proven to cause damages to

Manuel as stated and plead herein. This deceit and material omissions, given by

Gerónimo with intent to defraud Manuel, constitute insidious machinations on behalf of

Gerónimo that vitiate and void the consent given by Manuel to execute the 2015 SPA.




                                             72
     Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 73 of 76




       257.    Accordingly, Manuel hereby moves the Court to declare the annulment of

the 2015 SPA and enjoin Gerónimo and Manuel to return to each other the consideration

exchange, namely the 5.3824% of MCC shares transferred to Gerónimo and the moneys

paid so far to Manuel, both with corresponding interests and dividends.

                               J. Count Ten: Fraudulent Conveyance

       258.    The allegations contained in all preceding paragraphs are incorporated

herein as to the Matosantos Plaintiffs.

       259.    Transactions in fraud of creditors may be rescinded. Any person who has

acquired in bad faith things alienated in fraud of creditors is liable for the damages

caused whenever it is impossible to return the things so acquired.

       260.    In this case, it is believed that Gerónimo, in his role as trustee, may have

transferred some or all the MCC shares owned by the ML Trust to other unknown trusts,

without complying with the MCC ARSA or applicable law.

       261.    Accordingly, if any such transfer occurred, Manuel hereby moves the

Court to declare such transfer invalid per the terms of the MCC ARSA. Additionally, if

such transfer occurred and makes impossible the return of the shares as requested in

Count Nine, Manuel hereby moves the Court to rescind any such transaction and order

the return of said shares to Manuel. Likewise, if the Matosantos Plaintiffs cannot fully

recover an award from Gerónimo’s present and future estate, they hereby move the Court

to rescind any such transfer effectuated to an unknown trust or to any unknown third-

party which may be discovered during litigation.




                                             73
    Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 74 of 76




       WHEREFORE, the MatosantosPlaintiffs respectfully moves this Court to enter a

preliminary and permanent injunction order, and judgment as follows:

       a. Issuing a Preliminary Injunction to enjoin Gerónimo from implementing

          defensive measures and to compel the sale of the Companies’ shares that he

          owns and controls, and to execute the definitive agreement with CC1 per the

          terms of the Second Binding LOI or, in the alternative, per the terms of the

          First Binding LOI or the First LOI, per Count Four and Seven of this

          Complaint.

       b. Issuing a Permanent Injunction to enjoin Pérez and Muñoz from further

          occupying the office of independent directors of MCC’s board of directors,

          per Count Five of this Complaint;

       c. Enter judgment ordering the RICO Defendants to pay, jointly and severally, to

          Manuel and Gloria an amount not less than $2,150,000.00, plus applicable

          interest, threefold damages, and litigation costs, per Counts One through

          Three of this Complaint;

       d. Enter judgment declaring that: (1) Gerónimo is legally bound by the ARSAa

          to execute the sale and purchase of the Companies’ shares to CC1 under the

          terms of the Second Binding LOI or, in the alternative, the First Binding LOI

          or the First LOI; (2) Gerónimo is incurring in defensive measures as to MCC

          that are causing the Matosantos Plaintiffs irreparable harm; and (3) that Pérez

          and Muñoz are disqualified to act as independent directors of MCC and that

          their removal is proper, per Count Six of this Complaint;




                                           74
Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 75 of 76




 e. Enter judgment ordering the RICO Defendants to pay, jointly and severally, to

    MCC an amount not less than $3,000,000.00, plus applicable interest, per

    Count Eight of this Complaint;

 f. Enter judgment declaring the annulment of the 2015 SPA and instruct

    Gerónimo and Manuel to return to each other the consideration exchanged,

    namely the 5.3824% of MCC shares transferred to Gerónimo and the moneys

    paid so far to Manuel, both with corresponding interests and dividends, per

    Count Nine of this Complaint;

 g. Enter judgment rescinding any transfer of shares from the ML Trust to any

    other trust or third party per the terms of the MCC-ARSA, and any fraudulent

    transfer of property by the RICO Defendants to a third party per applicable

    law, pursuant to Count Ten of this Complaint;

 h. Order the payment of costs and attorney’s fees, as applicable under the law;

    and

 i. Order any other form of relief proper in law or equity.

 RESPECTFULLY SUBMITTED.

                         [Signature Page Follows]




                                     75
    Case 3:19-cv-01131-ADC Document 1 Filed 02/08/19 Page 76 of 76




Dated: February 8, 2019        s/Lee R. Sepulvado Ramos
       San Juan, Puerto Rico   Lee R. Sepulvado Ramos
                               USDC-PR Bar No. 211912

                               s/Aníbal J. Núñez González
                               Aníbal J. Núñez González
                               USDC-PR Bar No. 230101

                               SEPULVADO, MALDONADO & COURET
                               304 Ave. Ponce de León
                               Suite 990
                               San Juan, PR 00918
                               Telephone: (787) 765-5656
                               Fax: (787) 294-0073
                               lsepulvado@smclawpr.com
                               anunez@smclawpr.com

                               Counsel to Manuel Matosantos Vallecillo

                               s/Raúl González Toro
                               Raúl González Toro
                               USDC-PR Bar No. 213105

                               RAÚL GONZÁLEZ TORO LAW OFFICE LLC
                               Popular Center Suite 1028
                               208 Ponce de León Ave.
                               San Juan, PR 00918
                               Telephone: 787-753-6090
                               Mobile: 787-640-0628

                               Counsel to Gloria Matosantos Vallecillo




                                       76
